EXHIBIT 10.24
 




 
FFE TRANSPORTATION SERVICES, INC.,

 
LISA MOTOR LINES, INC.,

 
CONWELL CORPORATION

 
and

 
FFE LOGISTICS, INC.,

 
as Borrowers,



 
and



 
FROZEN FOOD EXPRESS INDUSTRIES, INC.

 
and

 
CERTAIN OF ITS SUBSIDIARIES,

 
as Guarantors



 
______________________________________________________________________________





 
LOAN AND SECURITY AGREEMENT



 
Dated as of  March 28, 2011



 
$50,000,000





 
______________________________________________________________________________



 
CERTAIN FINANCIAL INSTITUTIONS,



 
as Lenders



 
and



 
BANK OF AMERICA, N.A.,



 
as Agent





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



   
PAGE
 
SECTION.  1 DEFINITIONS; RULES OF CONSTRUCTION
1
     
1.1
Definitions
1
1.2
Accounting Terms
22
1.3
Uniform Commercial Code
22
1.4
Certain Matters of Construction
23
       
SECTION 2.  CREDIT FACILITIES
23
     
2.1
Revolver Commitment.
23
 
2.1.1    Revolver Loans
23
 
2.1.2    Revolver Notes
23
 
2.1.3    Use of Proceeds
23
 
2.1.4    Voluntary Reduction or Termination of Revolver Commitments.
23
 
2.1.5    Overadvances
24
 
2.1.6    Protective Advances
24
2.2
[Intentionally omitted.]
24
2.3
Letter of Credit Facility
24
 
2.3.1    Issuance of Letters of Credit
24
 
2.3.2    Reimbursement; Participations
26
 
2.3.3    Cash Collateral
27
 
2.3.4    Resignation of Issuing Bank
27
       
SECTION 3.  INTEREST, FEES AND CHARGES
27
     
3.1
Interest
27
 
3.1.1    Rates and Payment of Interest
27
 
3.1.2    Application of LIBOR to Outstanding Loans
27
 
3.1.3    Interest Periods
28
 
3.1.4    Interest Rate Not Ascertainable
28
3.2
Fees
28
 
3.2.1    Unused Line Fee
28
 
3.2.2    LC Facility Fees
28
 
3.2.3    Closing Fee
28
 
3.2.4   [Intentionally omitted.]
28
3.3
Computation of Interest, Fees, Yield Protection
29
3.4
Reimbursement Obligations
29
3.5
Illegality
29
3.6
Inability to Determine Rates
29
3.7
Increased Costs; Capital Adequacy
30
 
3.7.1    Change in Law
30
 
3.7.2    Capital Adequacy
30
 
3.7.3    Compensation
30
3.8
Mitigation
30
3.9
Funding Losses
30
3.10
Maximum Interest
31



 

 
 

--------------------------------------------------------------------------------

 



 

       
SECTION 4.  LOAN ADMINISTRATION
31
     
4.1
Manner of Borrowing and Funding Revolver Loans
31
 
4.1.1    Notice of Borrowing
31
 
4.1.2    Fundings by Lenders
32
 
4.1.3    Swingline Loans; Settlement
32
 
4.1.4    Notices
32
4.2
Defaulting Lender
33
 
4.2.1    Reallocation of Pro Rata Share; Amendments
33
 
4.2.2    Payments; Fees
33
 
4.2.3    Cure
33
4.3
Number and Amount of LIBOR Loans; Determination of Rate
33
4.4
Borrower Agent
33
4.5
One Obligation
33
4.6
Effect of Termination
34
       
SECTION 5.  PAYMENTS
34
     
5.1
General Payment Provisions
34
5.2
Repayment of Revolver Loans
34
5.3
[Intentionally omitted.]
34
5.4
Payment of Other Obligations
34
5.5
Marshaling; Payments Set Aside
34
5.6
Post-Default Allocation of Payments.
34
 
5.6.1    Allocation
34
 
5.6.2    Erroneous Application
35
5.7
Application of Payments
35
5.8
Loan Account; Account Stated.
35
 
5.8.1    Loan Account
35
 
5.8.2    Entries Binding
36
5.9
Taxes.
36
 
5.9.1    Payments Free of Taxes
36
 
5.9.2    Payment
36
5.10
Lender Tax Information.
36
 
5.10.1    Status of Lenders
36
 
5.10.2    Documentation
36
 
5.10.3    Lender Obligations
36
5.11
Nature and Extent of Each Borrower's Liability
37
 
5.11.1    Joint and Several Liability
37
 
5.11.2    Waivers
37
 
5.11.3    Extent of Liability; Contribution
38
 
5.11.4    Joint Enterprise
39
 
5.11.5    Subordination
39



 

 
 

--------------------------------------------------------------------------------

 



 

 
SECTION 6.  CONDITIONS PRECEDENT
39
     
6.1
Conditions Precedent to Initial Loans
39
6.2
Conditions Precedent to All Credit Extensions
40
       
SECTION 7.  COLLATERAL
41
     
7.1
Grant of Security Interest
41
7.2
Lien on Deposit Accounts; Cash Collateral
42
 
7.2.1    Deposit Accounts
42
 
7.2.2    Cash Collateral
42
7.3
Real Estate Collateral
42
 
7.3.1    Lien on Real Estate
42
7.4
Other Collateral
42
 
7.4.1    Commercial Tort Claims
42
 
7.4.2    Certain After-Acquired Collateral
42
7.5
No Assumption of Liability
43
7.6
Further Assurances
43
7.7
Foreign Subsidiary Stock
43
7.8
Certificates of Title for Vehicles
43
       
SECTION 8.  COLLATERAL ADMINISTRATION
43
     
8.1
Borrowing Base Certificates
43
8.2
Administration of Accounts.
44
 
8.2.1   Records and Schedules of Accounts
44
 
8.2.2   Taxes
44
 
8.2.3   Account Verification
44
 
8.2.4   Maintenance of Dominion Account
44
 
8.2.5   Proceeds of Collateral
44
 
8.2.6   Principal Depository Relationship
45
8.3
[Intentionally omitted.]
45
8.4
Administration of Equipment
45
 
8.4.1    Records and Schedules of Equipment
45
 
8.4.2    Dispositions of Equipment
45
 
8.4.3    Condition of Equipment
45
8.5
Administration of Deposit Accounts and Investment Property
45
8.6
General Provisions
45
 
8.6.1    Location of Collateral
45
 
8.6.2    Insurance of Collateral; Condemnation Proceeds
46
 
8.6.3    Protection of Collateral
46
 
8.6.4    Defense of Title to Collateral
46
8.7
Power of Attorney
46



 

 
 

--------------------------------------------------------------------------------

 



 

       
SECTION 9.  REPRESENTATIONS AND WARRANTIES
47
     
9.1
General Representations and Warranties
47
 
9.1.1     Organization and Qualification
47
 
9.1.2     Power and Authority
47
 
9.1.3     Enforceability
47
 
9.1.4     Capital Structure
48
 
9.1.5     Title to Properties; Priority of Liens
48
 
9.1.6     Accounts
48
 
9.1.7     Financial Statements
49
 
9.1.8     Surety Obligations
49
 
9.1.9     Taxes
49
 
9.1.10   Brokers
49
 
9.1.11   Intellectual Property
49
 
9.1.12   Governmental Approvals
49
 
9.1.13   Compliance with Laws
49
 
9.1.14   Compliance with Environmental Laws
49
 
9.1.15   Burdensome Contracts
49
 
9.1.16   Litigation
50
 
9.1.17   No Defaults
50
 
9.1.18   ERISA
50
 
9.1.19   Trade Relations
51
 
9.1.20   Labor Relations
51
 
9.1.21   Payable Practices
51
 
9.1.22   Not a Regulated Entity
51
 
9.1.23   Margin Stock
51
9.2
Complete Disclosure
51
       
SECTION 10.  COVENANTS AND CONTINUING AGREEMENTS
51
     
10.1
Affirmative Covenants
51
 
10.1.1    Inspections; Appraisals
52
 
10.1.2    Financial and Other Information
52
 
10.1.3    Notices
53
 
10.1.4    Landlord and Storage Agreements
53
 
10.1.5    Compliance with Laws
53
 
10.1.6    Taxes
53
 
10.1.7    Insurance
53
 
10.1.8    Licenses
54
 
10.1.9    Future Subsidiaries
54
10.2
Negative Covenants
54
 
10.2.1    Permitted Debt
54
 
10.2.2    Permitted Liens
54
 
10.2.3   [Intentionally omitted.]
55
 
10.2.4    Distributions; Upstream Payments
56
 
10.2.5    Restricted Investments
56
 
10.2.6    Disposition of Assets
56
 
10.2.7    Loans
56
 
10.2.8    Restrictions on Payment of Certain Debt
56
 
10.2.9    Fundamental Changes
56
 
10.2.10    Subsidiaries
56


 
 

--------------------------------------------------------------------------------

 



 

 
10.2.11    Organic Documents
56
 
10.2.12    Tax Consolidation
56
 
10.2.13    Accounting Changes
56
 
10.2.14    Restrictive Agreements
57
 
10.2.15    Hedging Agreements
57
 
10.2.16    Conduct of Business
57
 
10.2.17    Affiliate Transactions
57
 
10.2.18    Plans
57
 
10.2.19    Amendments to Subordinated Debt
57
 
10.2.20    Inactive Subsidiaries
57
10.3
Financial Covenants
57
 
10.3.1    Fixed Charge Coverage Ratio
57
       
SECTION 11.  EVENTS OF DEFAULT; REMEDIES ON DEFAULT
57
     
11.1
Events of Default
57
11.2
Remedies upon Default
58
11.3
License
59
11.4
Setoff
60
11.5
Remedies Cumulative; No Waiver.
60
 
11.5.1    Cumulative Rights
60
 
11.5.2    Waivers
60
       
SECTION 12.  AGENT
60
     
12.1
Appointment, Authority and Duties of Agent
60
 
12.1.1    Appointment and Authority
60
 
12.1.2    Duties
60
 
12.1.3    Agent Professionals
60
 
12.1.4    Instructions of Required Lenders
61
12.2
Agreements Regarding Collateral and Field Examination Reports.
61
 
12.2.1   Lien Releases: Care of Collateral
61
 
12.2.2   Possession of Collatteral
61
 
12.2.3   Reports
62
12.3
Reliance By Agent
62
12.4
Action Upon Default
62
12.5
Ratable Sharing
62
12.6
Indemnification
62
12.7
Limitation on Responsibilities of Agent
63
12.8
Successor Agent and Co-Agents
63
 
12.8.1    Resignation; Successor Agent
63
 
12.8.2    Separate Collateral Agent
63
12.9
Due Diligence and Non-Reliance
64
12.10
Remittance of Payments and Collections
64
 
12.10.1    Remittances Generally
64
 
12.10.2    Failure to Pay
64
 
12.10.3    Recovery of Payments
64
12.11
Agent in its Individual Capacity
64
12.12
Agent Titles
64
12.13
Bank Product Providers
64
12.14
No Third Party Beneficiaries
65



 

 
 

--------------------------------------------------------------------------------

 



 

       
SECTION 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS
65
     
13.1
Successors and Assigns
65
13.2
Participations
65
 
13.2.1    Permitted Participants; Effect
65
 
13.2.2    Voting Rights
65
 
13.2.3    Benefit of Set-Off
65
13.3
Assignments
66
 
13.3.1    Permitted Assignments
66
 
13.3.2    Effect; Effective Date
66
 
13.3.3    Certain Assignees
66
13.4
Replacement of Certain Lenders
66
       
SECTION 14.  MISCELLANEOUS
66
     
14.1
Consents, Amendments and Waivers
66
 
14.1.1 Amendment
66
 
14.1.2 Limitations
67
 
14.1.3 Payment for Consents
67
14.2
Indemnity
67
14.3
Notices and Communications
68
 
14.3.1 Notice Address
68
 
14.3.2 Electronic Communications; Voice Mail
68
 
14.3.3 Non-Conforming Communications
68
14.4
Performance of Obligors' Obligations
68
14.5
Credit Inquiries
68
14.6
Severability
68
14.7
Cumulative Effect; Conflict of Terms
68
14.8
Counterparts
68
14.9
Entire Agreement
68
14.10
Relationship with Lenders
69
14.11
No Advisory or Fiduciary Responsibility
69
14.12
Confidentiality
69
14.13
[Intentionally omitted.]
69
14.14
GOVERNING LAW
69
14.15
Consent to Forum
69
 
14.15.1 Forum
69
14.16
Waivers by Obligors
70
14.17
Patriot Act Notice
70
14.18
NO ORAL AGREEMENT
70



 

 
 

--------------------------------------------------------------------------------

 

 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A                      Revolver Note
Exhibit B                      Assignment and Acceptance
Exhibit C                      Assignment Notice
Exhibit D                      Joinder Agreement


Schedule 1.1A                                           Comerica Letters of
Credit
Schedule 1.1B                                           Commitments of Lenders
Schedule 7.3.1                                           Owned Real Estate
Schedule 8.5                                 Deposit Accounts and Investment
Property
Schedule 8.6.1                                           Business Locations
Schedule 9.1.4                                           Names and Capital
Structure
Schedule 9.1.11                                           Patents, Trademarks,
Copyrights and Licenses
Schedule 9.1.14                                           Environmental Matters
Schedule 9.1.15                                           Restrictive Agreements
Schedule 9.1.16                                           Litigation
Schedule 9.1.18                                           Pension Plan
Disclosures
Schedule 9.1.20                                           Labor Contracts
Schedule 10.2.2                                           Existing Liens
Schedule 10.2.17                                 Existing Affiliate Transactions
 
 

--------------------------------------------------------------------------------

 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of March 28, 2011, among FFE
TRANSPORTATION SERVICES, INC., a Delaware corporation ("FFE"), LISA MOTOR LINES,
INC., a Delaware corporation ("LML"), CONWELL CORPORATION, a Delaware
corporation ("Conwell"), FFE LOGISTICS, INC., a Delaware corporation
("Logistics") (each of FFE, LML, Conwell and Logistics is, individually, a
"Borrower" and they are, collectively, "Borrowers"), FROZEN FOOD EXPRESS
INDUSTRIES, INC., a Texas corporation ("Parent"), CONWELL LLC, a Delaware
limited liability company ("Conwell LLC"), FX HOLDINGS, INC., a Delaware
corporation ("FX"), COMPRESSORS PLUS, INC., a Texas corporation ("CPI"), FFE
DRIVER ACADEMY, INC., a Texas corporation ("FFE Driver") and the additional
Subsidiaries of Parent party to this Agreement from time to time as Guarantors,
the financial institutions party to this Agreement from time to time as lenders
(collectively, "Lenders"), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders ("Agent").


R E C I T A L S:


Borrowers and Guarantors have requested that Lenders provide a credit facility
to Borrowers to finance their mutual and collective business
enterprise.  Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1 Definitions. As used herein, the following terms have the meanings set forth
below:
 
Account:  as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor:  a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount:  85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 2.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 7.5%.  By way of example,
if the Dilution Percent is 10.5%, then the Accounts Formula Amount shall be 79%.
 
Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have correlative meanings.
 
Agent Indemnitees:  Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount:  as defined in Section 5.11.3.
 
Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law:  all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Applicable Margin:  with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter:
 
1

--------------------------------------------------------------------------------

 
 
Level
 
Ratio
Base Rate Revolver Loans
(other than Base Rate Equipment Loans)
LIBOR Revolver Loans
(other than LIBOR Equipment Loans)
Base Rate Equipment Loans
LIBOR Equipment Loans
I
> 2.00 to 1.00
1.00 %
2.00 %
1.50 %
2.50 %
II
> 1.15 to 1.00 and < 2.00 to 1.00
1.25 %
2.25 %
1.75 %
2.75 %
III
< 1.15 to 1.00
1.50 %
2.50 %
2.00 %
3.00 %



 
Until September 30, 2011, margins shall be determined as if Level II were
applicable.  Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the calendar month following
receipt.  If, by the first day of a month, any financial statement or Compliance
Certificate due in the preceding month has not been received, then, at the
option of Agent or Required Lenders, the margins shall be determined as if Level
III were applicable, from such day until the first day of the calendar month
following actual receipt.
 
Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit C.
 
Availability:  the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Reserve:  the sum (without duplication) of (a) the Equipment
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent's Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Unbilled
Accounts Reserve; and (g) such additional reserves, in such amounts and with
respect to such matters, as Agent in its good faith discretion may elect to
impose from time to time based upon its consideration of normal factors for
asset based loans.
 
Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
2

--------------------------------------------------------------------------------

 
 
Bank Product:  any of the following products, services or facilities extended to
Parent or any Subsidiary by a Lender or any of its Affiliates:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by Parent or any Subsidiary, other than
Letters of Credit.
 
Bank Product Debt:  Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Secured Bank Product
Obligations.
 
Bankruptcy Code:  Title 11 of the United States Code.
 
Base Rate:  for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
 
Base Rate Equipment Loan:  a Base Rate Loan made pursuant to Section 2.1 which
is deemed to be an Equipment Loan as determined in accordance with Section
2.1.1(b).
 
Base Rate Loan:  any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan:  a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors:  the Board of Governors of the Federal Reserve System.
 
Borrowed Money:  with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent:  as defined in Section 4.4.
 
Borrowing:  a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base:  on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the sum of the Accounts Formula Amount, plus the Equipment Formula Amount, plus
the Unbilled Accounts Formula Amount, minus the Availability Reserve; provided,
however, that the Accounts Formula Amount and the Equipment Formula Amount shall
not include any Accounts or Vehicles acquired pursuant to a Permitted
Acquisition unless and until Agent (in a manner reasonably satisfactory to
Lenders) has conducted a collateral audit of the Accounts and Vehicles so
included, which collateral audit shall be conducted within 45 days after the
consummation of such acquisition.
 
Borrowing Base Certificate:  a certificate, in form and substance satisfactory
to Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and Texas, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
Capital Expenditures:  all liabilities incurred or expenditures made by Parent
or any Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
 
Capital Lease:  any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
3

--------------------------------------------------------------------------------

 
 
Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent's Liens for the benefit of
Secured Parties.
 
Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent's good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations.  "Cash Collateralization"
has a correlative meaning.
 
Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers' acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody's at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody's, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody's or S&P.
 
Cash Management Services:  any services provided from time to time by Bank of
America or any of its Affiliates to Parent or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
CERCLA:  the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law:  the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that,
notwithstanding anything to the contrary contained herein, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, requests,
guidelines, requirements or directives thereunder or issued in connection
therewith shall be deemed to be a "Change in Law", regardless of when enacted,
adopted or issued.
 
4

--------------------------------------------------------------------------------

 
 
Change of Control:  (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all Borrowers (other
than Parent) and in all Subsidiaries of Parent in existence as of the Closing
Date or thereafter created or acquired; (b) any Person or two or more Persons
acting as a group (as defined in Section 13d-3 of the Securities Exchange Act of
1934) shall have acquired beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission) of 40% or more of the outstanding
shares of voting Equity Interests of Parent; (c) a change in the majority of
directors of Parent, unless approved by the then majority of such directors; or
(d) all or substantially all of an Obligor's assets are sold or transferred,
other than sale or transfer to a Borrower.
 
Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.
 
Closing Date:  as defined in Section 6.1.
 
Code:  the Internal Revenue Code of 1986.
 
Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
 
Comerica Letters of Credit:  the letters of credit issued by Comerica Bank for
the account of one or more Obligors under the Prior Credit Agreement or
otherwise which remain outstanding as of the Closing Date, which letters of
credit are described on Schedule 1.1A.
 
Commitment:  for any Lender, the amount of such Lender's Revolver
Commitment.  "Commitments" means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date:  the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate:  a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3, and
calculate the applicable Level for the Applicable Margin.
 
5

--------------------------------------------------------------------------------

 
 
Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
CWA:  the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt:  as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower or another Obligor,
the Obligations.  The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.
 
Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
 
Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto; provided, however, that in no event shall the Default Rate exceed the
Maximum Rate.
 
Defaulting Lender:  any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
three Business Days; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority's ownership of an equity
interest in such Lender or parent company.
 
Demo Vehicles:  as defined in clause (j) of Section 10.2.2.
 
Deposit Account Control Agreements:  the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
 
Dilution Percent:  the percent, determined for Borrowers' most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars:  lawful money of the United States.
 
Dominion Account:  a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.
 
6

--------------------------------------------------------------------------------

 
 
EBITDA:  determined on a consolidated basis for Parent and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).
 
Eligible Account:  an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its discretion, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 90 days after the original invoice date (provided, however, that
Accounts or portions thereof unpaid not more than 120 days after the original
invoice date and not to exceed $500,000 in the aggregate which do not meet the
requirements of this clause (a) may, in Agent's discretion and with respect to
certain Account Debtors (if any) approved by Agent in its discretion, be
eligible for inclusion as Eligible Accounts); (b) 50% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts under the foregoing
clause; (c) when aggregated with all other Accounts owing by the Account Debtor
or Affiliates of such Account Debtor, it exceeds 20% (subject to the proviso
below) of the aggregate Eligible Accounts (or such higher percentage as Agent
may establish for the Account Debtor from time to time); provided, however, that
if the Account Debtor is Wal-Mart Stores, Inc. or its subsidiary, such
percentage shall be 30%; (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or the Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada; (h) it is owing by a
Governmental Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the federal Assignment of Claims Act; (i) it is not
subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien; (j) the goods giving rise to it have not been
delivered to the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended or the Account Debtor has
made a partial payment; (m) it arises from a sale to an Affiliate, from a sale
on a cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale for personal,
family or household purposes; (n) it represents a progress billing or retainage,
or relates to services for which a performance, surety or completion bond or
similar assurance has been issued; or (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent
thereof.  In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days old will be excluded.
 
7

--------------------------------------------------------------------------------

 
 
Eligible Assignee:  a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
 
Eligible Equipment:  a Vehicle owned by a Borrower which is deemed by Agent, in
its discretion, to be Eligible Equipment.  Without limiting the foregoing, no
Vehicle shall be or constitute Eligible Equipment unless it satisfies each of
the following requirements:  (a) such Borrower has good title to such Vehicle,
which title is evidenced by a certificate of title issued by the appropriate
Governmental Authority of the state in which such Vehicle is registered;
(b) Agent has a perfected, first priority security interest in such Vehicle as
security for the payment and performance of the Obligations free of all other
Liens except Permitted Liens, which security interest is evidenced by a
certificate of title issued by the appropriate Governmental Authority of the
state in which such Vehicle is registered and is not in violation of Applicable
Law or any contractual obligation, and which certificate of title is in the
possession of Agent (or, if Agent so agrees, an agent or representative of Agent
for possession and perfection purposes pursuant to an arrangement satisfactory
to Agent); (c) the entirety of the purchase price for such Vehicle has been paid
by such Borrower; (d) such Vehicle is registered in accordance with Applicable
Law for public roadway use and is being used in the Ordinary Course of Business
of a Borrower's motor carrier business; (e) such Vehicle is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of such Vehicle is preserved at all
times, reasonable wear and tear excepted; (f) such Vehicle has been appraised by
an appraiser acceptable to Agent pursuant to a then current appraisal in form
and substance satisfactory to Agent (unless Agent has, with respect to a new or
nearly new Vehicle, waived such appraisal requirement); and (g) such Vehicle is
not subject to any contract or agreement which restricts the right or ability of
any Obligor to use, sell, transport or dispose of such Vehicle (or any part
thereof) or the right or ability of Agent to take possession of, sell or
otherwise dispose of such Vehicle (or any part thereof).
 
Eligible Unbilled Account:  an Account which would otherwise be an Eligible
Account except for the fact that it has not been billed by a Borrower and it is
less than 15 days from the delivery date of the freight bill relating thereto.
 
Enforcement Action:  any action to enforce any Obligations (other than Secured
Bank Product Obligations)or Loan Documents or to exercise any rights or remedies
relating to any Collateral (whether by judicial action, self-help, notification
of Account Debtors, exercise of setoff or recoupment, exercise of any right to
vote or act in an Obligor's Insolvency Proceeding, or otherwise).
 
Environmental Laws:  all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice:  a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
8

--------------------------------------------------------------------------------

 
 
Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law.
 
Equipment Formula Amount:  subject to the proviso below, the sum (without
duplication) of (a) 85% of the NOLV Percentage of the Value of Eligible
Equipment determined from the most recent appraisal performed by an appraiser
and on terms satisfactory to Agent, plus (b) 80% of the Value of Eligible
Equipment which has not been appraised as provided in clause (a) above;
provided, however, that (i) the Equipment Formula Amount shall be zero unless
and until at least $40,000,000 of Value of Vehicles of Borrowers as to which
certificates of title with Agent's Lien noted thereon have been delivered to
Agent after the Closing Date and (ii) in no event shall the Equipment Formula
Amount at any time exceed $20,000,000.
 
Equipment Loan:  a Base Rate Equipment Loan or a LIBOR Equipment Loan.
 
Equipment Reserve:  reserves established by Agent in its discretion to reflect
factors that may negatively impact the Value of Vehicles, including obsolescence
and reserves for potential Liens and regulatory requirements.
 
Equity Interest:  the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA:  the Employee Retirement Income Security Act of 1974.
 
 ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 ERISA Event:  (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.
 
Event of Default:  as defined in Section 11.
 
Excluded Tax:  with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender's failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and (e)
taxes imposed on it by reason of Section 1471 or 1472 of the Code.
 
9

--------------------------------------------------------------------------------

 
 
Extraordinary Expenses:  all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent's Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers' fees and
commissions, auctioneers' fees and commissions, accountants' fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
 
Federal Funds Rate:  (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
 
Fee Letter:  that certain letter agreement dated March 28, 2011, between FFE and
Bank of America.
 
Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year:  the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on December 31st of each year.
 
Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the most recent 12 month period, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans) and cash taxes paid, to (b) Fixed Charges.
 
Fixed Charges:  the sum of (a) interest expense (other than payment-in-kind),
(b) principal payments made on Borrowed Money, (c) Distributions made, and
(d) at all times (if any) during which the aggregate Value of Eligible Equipment
is less than $20,000,000, the depreciation expense attributable to the Eligible
Equipment based upon a 60-month straight-line depreciation schedule.
 
FLSA:  the Fair Labor Standards Act of 1938.
 
Foreign Lender:  any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary:  a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Obligors.
 
Fronting Exposure:  a Defaulting Lender's Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
10

--------------------------------------------------------------------------------

 
 
Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral); and (c)
a release of any Claims of Obligors against Agent, Lenders and Issuing Bank
arising on or before the payment date.  No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
 
GAAP:  generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority:  any federal, state, local, foreign or other  agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
 
Guarantor Payment:  as defined in Section 5.11.3.
 
Guarantors:  Parent, Conwell LLC, FX, CPI, FFE Driver and each other Person who
guarantees payment or performance of any Obligations.
 
Guaranty:  each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hedging Agreement:  an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Inactive Subsidiaries:  FX and Compressors, but only so long as such Guarantors
do not engage in any business activities and comply with the requirements of
Section 10.2.20.
 
Indemnified Taxes:  Taxes other than Excluded Taxes.
 
Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
 
Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that Parent's or a Subsidiary's ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.
 
Interest Period:  as defined in Section 3.1.3.
 
Inventory:  as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in an Obligor's business
(but excluding Equipment).
 
11

--------------------------------------------------------------------------------

 
 
Investment:  any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
IRS:  the United States Internal Revenue Service.
 
Issuing Bank:  Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.3.4.
 
Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
Joinder Agreement:  a Joinder Agreement to be executed by a Subsidiary of Parent
in the form of Exhibit D or in such other form as may be acceptable to Agent.
 
LC Application:  an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.
 
LC Documents:  all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
 
LC Obligations:  the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the undrawn amount
of all outstanding Letters of Credit.
 
LC Request:  a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve:  the aggregate of all LC Obligations, other than those that have
been Cash Collateralized by Borrowers in a manner reasonably acceptable to Agent
and Issuing Bank.
 
Lender Indemnitees:  Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders:  as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a "Lender" pursuant to an Assignment and Acceptance.
 
Lending Office:  the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit:  any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
 
Letter of Credit Subline:  $7,500,000.
 
LIBOR:  for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate ("BBA LIBOR"),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank of America's London branch to major banks in the London
interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
12

--------------------------------------------------------------------------------

 
 
LIBOR Equipment Loan:  a LIBOR Loan made pursuant to Section 2.1 which is deemed
to be an Equipment Loan as determined in accordance with Section 2.1.1(b).
 
LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR.
 
License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien:  any Person's interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
13

--------------------------------------------------------------------------------

 
 
Lien Waiver:  an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent's Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent's Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 
Loan:  a Revolver Loan.
 
Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents:  this Agreement, Other Agreements and Security Documents.
 
Loan Year:  each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock:  as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect:  the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Obligor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent's Liens on any
Collateral; (b) impairs the ability of an Obligor to perform its obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Agent or any Lender to enforce or collect any
Obligations or to realize upon any Collateral.
 
Material Contract:  any agreement or arrangement to which Parent or a Subsidiary
is party (other than the Loan Documents) (a) that is deemed to be a material
contract under any securities law applicable to such Obligor, including the
Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$250,000 or more.
 
Maximum Rate:  means, at any time, the maximum rate of interest that Lenders may
lawfully contract for, charge, or receive in respect of the Obligations as
allowed by any Applicable Law.  For purposes of determining the Maximum Rate
under the Applicable Law of the State of Texas, the applicable rate ceiling
shall be (a) the "weekly ceiling" described in and computed in accordance with
the provisions of Section 303.003 of the Texas Finance Code, as amended, or (b)
if the parties subsequently contract as allowed by any Applicable Law, the
"quarterly ceiling" or the "annualized ceiling" computed pursuant to Section
303.008 of the Texas Finance Code, as amended; provided, however, that at any
time the "weekly ceiling", the "quarterly ceiling", or the "annualized ceiling"
shall be less than eighteen percent (18.0%) per annum or more than twenty-four
percent (24.0%) per annum, the provisions of Section 303.009(a) and Section
303.009(b) of the Texas Finance Code, as amended, shall control for purposes of
such determination, as applicable.
 
Moody's:  Moody's Investors Service, Inc., and its successors.
 
Mortgage:  a mortgage, deed of trust or deed to secure debt in form and
substance reasonably satisfactory to Agent pursuant to which an Obligor grants a
Lien on its Real Estate to Agent, for the benefit of Secured Parties,  as
security for the Obligations.
 
Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions or, during the preceding five plan years, has
made or been obligated to make contributions.
 
14

--------------------------------------------------------------------------------

 
 
Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Parent or a Subsidiary
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Agent's Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
 
NOLV Percentage:  the net orderly liquidation value of Eligible Equipment,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers' Eligible Equipment
performed by an appraiser and on terms satisfactory to Agent.
 
Notes:  each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.
 
Notice of Borrowing:  a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Noticed Hedge:  Secured Bank Product Obligations arising under a Hedging
Agreement.
 
Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by any one or more of Obligors under Loan
Documents, (d) Secured Bank Product Obligations, and (e) other Debts,
obligations and liabilities of any kind owing by any one or more of Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.
 
Obligor:  Parent and each Borrower, Guarantor or other Person (including,
without limitation, any Subsidiary of Parent) that is liable for payment of any
Obligations or that has granted a Lien in favor of Agent on its assets to secure
any Obligations.
 
Ordinary Course of Business:  the ordinary course of business of any Borrower or
Subsidiary (as applicable), consistent with past practices and undertaken in
good faith.
 
Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA:  the Occupational Safety and Hazard Act of 1970.
 
Other Agreement:  each Note; LC Document; Lien Waiver; Real Estate Related
Document; Borrowing Base Certificate, Compliance Certificate, financial
statement or report delivered hereunder; or other document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
 
Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance:  as defined in Section 2.1.5.
 
Overadvance Loan:  a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
15

--------------------------------------------------------------------------------

 
 
Participant:  as defined in Section 13.2.
 
Patent Assignment:  a patent collateral assignment agreement in which an Obligor
assigns its interest in patents to Agent, for the benefit of Secured Parties, as
security for the Obligations.
 
Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item:  each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.
 
PBGC:  the Pension Benefit Guaranty Corporation.
 
 Pension Plan:  any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Acquisitions:  subject to the proviso below, (a) acquisitions by one
or more Borrowers of assets (other than Equity Interests) of another Person and
(b) acquisitions by one or more Borrowers of all of the issued and outstanding
Equity Interests of another Person, provided that the aggregate consideration
(in whatever form, and including, without limitation, the assumption of Debt)
paid or payable by Borrowers in connection with all such acquisitions pursuant
to clause (a) and clause (b) preceding shall not exceed $7,500,000 during the
term of this Agreement; provided, however, that no such acquisition shall
constitute a Permitted Acquisition unless, at the time of the consummation of
such acquisition and after giving effect thereto and to the requirements of this
Agreement and the other Loan Documents (including, without limitation, the
requirements of Section 10.1.9),
 
(i)           no Material Adverse Effect, Default or Event of Default exists or
would result therefrom, and Agent shall have received certificates, in form and
substance satisfactory to Agent, from a knowledgeable Senior Officer of Borrower
Agent certifying to such matters,
 
(ii)           the Fixed Charge Coverage Ratio is and would be equal to or
greater than 1.25 to 1.00 and Availability would exceed $15,000,000,
 
16

--------------------------------------------------------------------------------

 
 
(iii)           in the case of an acquisition of all issued and outstanding
Equity Interests of another Person, (A) as a result of such acquisition, the
issuer of such Equity Interests (the "acquired entity") shall have become a
direct, wholly-owned Subsidiary of a Borrower and shall have complied with each
of the requirements of Section 10.1.9, (B) the acquired entity shall be engaged
only in a line or type of business that is consistent with the requirements of
Section 10.2.16, (C) the board of directors (or other comparable governing body,
as applicable) of the acquired entity shall have duly approved such acquisition,
and no Person shall have announced that it or he will legally contest such
acquisition, (D) all representations and warranties regarding the acquired
entity as a Subsidiary and an Obligor set forth in this Agreement and the other
Loan Documents shall be made by such acquired entity and shall be true and
correct as if made on and as of the date of such acquisition (and after giving
effect thereto) except to the extent that such representations and warranties
expressly relate only to an earlier date, (E) the acquired entity as a
Subsidiary and an Obligor shall have agreed to comply with, and shall be in
compliance with, all covenants and agreements of this Agreement and the other
Loan Documents applicable to it, and (F) Borrower Agent shall have delivered to
Agent, at least five Business Days (or such shorter period as Agent may, in its
discretion, agree) prior to the date of the consummation of such acquisition,
(1) true and correct copies of the acquisition agreements and related documents
executed, or to be executed, in connection with such acquisition, (2) evidence,
in form and substance satisfactory to Agent, that the acquired entity is Solvent
and (3) historical financial statements of the acquired entity and pro forma
consolidated financial statements of Parent and its Subsidiaries which give
effect to such acquisition, and
 
(iv)           Borrower Agent has delivered to Agent written evidence, in
reasonable form and detail, that Parent and its Subsidiaries will be in
compliance with Section 10.3 on a pro forma basis and that such acquisition will
be in compliance with all requirements of this definition at the time of
consummation of such acquisition, and Agent has confirmed in writing to Borrower
Agent that such evidence is reasonably satisfactory to Agent.
 
Permitted Asset Disposition:  as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $100,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor's default; or (e) approved in writing by Agent and Required
Lenders.
 
Permitted Contingent Obligations:  Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $150,000 or less at any time.
 
Permitted Lien:  as defined in Section 10.2.2.
 
Permitted Purchase Money Debt:  Purchase Money Debt of Parent and its
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $300,000  at any time and its incurrence
does not violate Section 10.2.1.
 
Person:  any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan:  any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Pledge Agreement:  each pledge or security agreement, in form and substance
satisfactory to Agent, executed by an Obligor pursuant to which it pledges
Equity Interests of its Subsidiaries or another Obligor owned by it as security
for the Obligations.
 
17

--------------------------------------------------------------------------------

 
 
Prime Rate:  the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
Prior Bank Agreement:  that certain Second Amended and Restated Credit Agreement
dated as of September 2, 2009, among Comerica Bank, as administrative agent for
itself and the other banks referred to therein, such banks, FFE Transportation
Services, Inc., as borrower, and certain Affiliates of such borrower, as amended
or otherwise modified.
 
Prior Bank Debt:  the "Obligations" as such term is defined in the Prior Bank
Agreement.
 
Pro Rata:  with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender's Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender's Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances:  as defined in Section 2.1.6.
 
Purchase Money Debt:  (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA:  the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
18

--------------------------------------------------------------------------------

 
 
Refinancing Conditions:  the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to the applicable Obligor(s) than those
applicable to the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it; (f) no additional Person is obligated on such
Debt; and (g) upon giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt:  Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
 
Reimbursement Date:  as defined in Section 2.3.2.
 
Related Real Estate Documents:  with respect to any Real Estate subject to a
Mortgage and except as may be otherwise agreed by Agent, the following, in form
and substance satisfactory to Agent and received by Agent for review at least 15
days prior to the effective date of the Mortgage:  (a) a mortgagee title policy
(or binder therefor) covering Agent's interest under the Mortgage, in a form and
amount and by an insurer acceptable to Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as Agent may require with respect to
other Persons having an interest in the Real Estate; (c) a life-of-loan flood
hazard determination and, if the Real Estate is located in a flood plain, an
acknowledged notice to the owner of such Real Estate and flood insurance in an
amount, with endorsements and by an insurer acceptable to Agent; (d) an
environmental assessment, prepared by environmental engineers acceptable to
Agent, and accompanied by such reports, certificates, studies or data as Agent
may reasonably require, which shall all be in form and substance satisfactory to
Required Lenders; and (e) such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.
 
Rent and Charges Reserve:  the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report:  as defined in Section 12.2.3.
 
Reportable Event:  any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
 
Required Lenders:  Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lender shall be excluded from such calculation.
 
Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.
 
Restricted Investment:  any Investment by Parent or a Subsidiary, other than (a)
Investments in Subsidiaries to the extent existing on the Closing Date; (b) Cash
Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; and (c) loans and
advances permitted under Section 10.2.7.
 
Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or restricts the right of Parent or any Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
19

--------------------------------------------------------------------------------

 
 
Revolver Commitment:  for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1B, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party.  "Revolver Commitments" means the aggregate amount of such
commitments of all Lenders.  As of the Closing Date, the Revolver Commitments
equal $50,000,000 in aggregate amount.
 
Revolver Loan:  a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Note:  a promissory note executed by Borrowers in favor of a Lender in
the form of Exhibit A, in the amount of such Lender's Revolver Commitment.
 
Revolver Termination Date:  March 29, 2015.
 
Royalties:  all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.
 
S&P:  Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Bank Product Obligations:  Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Default or
Event of Default exists and no Overadvance would result from establishment of a
Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.
 
Secured Bank Product Provider:  (a) Bank of America or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers written notice to Agent, in form and
substance satisfactory to Agent, by the later of the Closing Date or 10 days
following creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.
 
Secured Parties:  Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents:  the Guaranties, the Joinder Agreements, the Pledge
Agreements, Mortgages, Patent Assignments, Trademark Security Agreements,
Deposit Account Control Agreements, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.
 
Senior Officer:  the president, chief executive officer or chief financial
officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report:  a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
 
Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  "Fair salable value" means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
20

--------------------------------------------------------------------------------

 
 
Subordinated Debt:  Debt incurred by an Obligor that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.
 
Subsidiary:  any entity at least 50% of whose voting securities or Equity
Interests is owned by Parent (including indirect ownership by Parent through
other entities in which Parent directly or indirectly owns 50% of the voting
securities or Equity Interests) and, includes, without limitation, each Borrower
and Subsidiary of any Borrower.
 
Swingline Loan:  any Borrowing of Base Rate Revolver Loans funded with Agent's
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
 
Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Trademark Security Agreement:  a trademark security agreement in which an
Obligor grants a Lien on its interests in trademarks to Agent, for the benefit
of Secured Parties, as security for the Obligations.
 
Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period:  the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $12,500,000 at any time; and (b) continuing
until, during the preceding 90 consecutive days, no Event of Default has existed
and Availability has been greater than $12,500,000 at all times.
 
Type:  any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC:  the Uniform Commercial Code as in effect in the State of Texas or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
Unbilled Accounts Formula Amount:  75% of the Value of Eligible Unbilled
Accounts; provided, however, that in no event shall the Unbilled Accounts
Formula Amount exceed $5,000,000.
 
Unbilled Accounts Reserve:  reserves established by Agent in its discretion for
accounts payable associated with Eligible Unbilled Accounts.
 
 Unfunded Pension Liability:  the excess of a Pension Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
 Unused Line Fee Rate:  a per annum rate equal to 0.175%.
 
Upstream Payment:  a Distribution by a Subsidiary of a Borrower to such
Borrower.
 
Value:  (a) for any Vehicle, its value determined on the basis of (i) the
depreciated appraised fair market value of such Vehicle (based upon the then
most recent appraisal acceptable to Agent and delivered to Agent in accordance
with this Agreement) or (ii) if such Vehicle was purchased by a Borrower from a
Person that is not an Affiliate of such Borrower pursuant to an arms-length
transaction and such Vehicle has not yet been appraised pursuant to an appraisal
acceptable to Agent and delivered to Agent in accordance with this Agreement,
depreciated cost (excluding any "soft-costs" and any portion of costs
attributable to intercompany profit among Borrowers and their Affiliates); and
(b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.  For purposes of clause (a) preceding, "depreciated
appraised fair market value" and "depreciated cost" of or for any Vehicle shall
be determined based upon a 60-month straight-line depreciation schedule.
 
21

--------------------------------------------------------------------------------

 
 
Vehicles:  (a) all tractors and trailers, including, without limitation, those
registered in accordance with Applicable Law for public roadway use in the
operation of any Obligor's motor carrier business, and (b) all equipment and
accessories attached to any such tractors and trailers referred to in clause (a)
above, including, without limitation, all refrigeration units and related
equipment, tires and tubes; provided, however, that (i) "Vehicles" shall include
the equipment and accessories referred to in clause (b) above only so long as
they are so attached and shall not include any spare parts Inventory;
(ii) "Vehicles" shall not include any property described in clause (a) or clause
(b) preceding that (A) is leased to any Obligor by a Person other than an
Obligor, (B) is a vehicle intended for use, and is in fact used, solely on
location at an Obligor's place of business (commonly known as "yard hosses"),
(C) constitutes "inventory" as such term is defined in Chapter 9 of the UCC, or
(D) constitutes Demo Vehicles.
 
1.2 Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Parent's certified public
accountants concur in such change, the change is disclosed to Agent, and Section
10.3 is amended in a manner satisfactory to Required Lenders to take into
account the effects of the change.
 
1.3 Uniform Commercial Code.  As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Texas from time to
time:  "Chattel Paper," "Commercial Tort Claim," "Deposit Account," "Document,"
"Equipment," "General Intangibles," "Goods," "Instrument," "Investment
Property," "Letter-of-Credit Right" and "Supporting Obligation."
 
22

--------------------------------------------------------------------------------

 
 
1.4 Certain Matters of Construction.  The terms "herein," "hereof," "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, "from" means "from and including," and
"to" and "until" each mean "to but excluding."  The terms "including" and
"include" shall mean "including, without limitation" and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent's notice address under Section 14.3.1
(i.e., Central time); or (g) discretion of Agent, Issuing Bank or any Lender
mean the sole and absolute discretion of such Person.  All calculations of
Value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP).  Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents.  No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision.  Whenever the phrase "to the best of Borrowers'
knowledge" or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
 
SECTION 2. CREDIT FACILITIES
 
2.1 Revolver Commitment.
 
2.1.1 Revolver Loans.
 
(a) Each Lender agrees, severally on a Pro Rata basis up to its Revolver
Commitment, on the terms set forth herein, to make Revolver Loans to Borrowers
from time to time through the Commitment Termination Date.  The Revolver Loans
may be repaid and reborrowed as provided herein.  In no event shall any Lender
have any obligation to honor a request for a Revolver Loan if the unpaid balance
of Revolver Loans outstanding at such time (including the requested Loan) would
exceed the Borrowing Base.
 
(b) If, at the time of the making of any Revolver Loan and after giving effect
to the making of such Revolver Loan, the aggregate outstanding principal amount
of all Revolving Loans would exceed the Borrowing Base calculated (for purposes
of this Section 2.2.1(b) only) as if the Equipment Formula Amount were zero,
then such excess amount shall be deemed to be an Equipment Loan for all purposes
of this Agreement.  Agent's records regarding the amount of each Equipment Loan
made from time to time, and all payments of principal and accrued interest
thereon, shall be final, conclusive and binding for all purposes, absent
manifest error.
 
2.1.2 Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
 
2.1.3 Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt (including, without limitation,
all Prior Bank Debt); (b) to pay fees and transaction expenses associated with
the closing of this credit facility; (c) to pay Obligations in accordance with
this Agreement; and (d) for working capital and other lawful corporate purposes
of Borrowers and their Subsidiaries (including to finance fleet acquisitions by
Borrowers).
 
2.1.4 Voluntary Reduction or Termination of Revolver Commitments.
 
(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement.  Upon at least 90
days prior written notice to Agent at any time after the first Loan Year,
Borrowers may, at their option, terminate the Revolver Commitments.  Any notice
of termination given by Borrowers shall be irrevocable.  On such termination
date, Borrowers shall make Full Payment of all Obligations.
 
 
23

--------------------------------------------------------------------------------

 
(b) Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 90 days prior written notice to Agent
delivered at any time after the First Loan Year, which notice shall specify the
amount of the reduction and shall be irrevocable once given.  Each reduction
shall be in a minimum amount of $5,000,000, or an increment of $1,000,000 in
excess thereof.
 
(c) Concurrently with any reduction in or termination of the Revolver
Commitments, for whatever reason (including an Event of Default), Borrowers
shall pay to Agent, for the Pro Rata benefit of Lenders and as liquidated
damages for loss of bargain (and not as a penalty), an amount equal to 1.0% of
the Revolver Commitments being reduced or terminated if such reduction or
termination occurs during the first Loan Year.  No reduction or termination
charge shall be payable if reduction or termination occurs after the first Loan
Year or in connection with a refinancing of this credit facility by Bank of
America or any of its Affiliates.
 
2.1.5 Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
("Overadvance") at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, (a) when no
other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed $5,000,000;
and (b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $100,000, and
(ii) does not continue for more than 30 consecutive days.  In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments.  Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.
 
2.1.6 Protective Advances.  Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the aggregate Commitments, to make Base Rate Revolver Loans ("Protective
Advances") (a) up to an aggregate amount of $2,000,000 outstanding at any time,
if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectibility or repayment of Obligations; or (b)
to pay any other amounts chargeable to Obligors under any Loan Documents,
including costs, fees and expenses.  Each Lender shall participate in each
Protective Advance on a Pro Rata basis.  Required Lenders may at any time revoke
Agent's authority to make further Protective Advances under clause (a) by
written notice to Agent.  Absent such revocation, Agent's determination that
funding of a Protective Advance is appropriate shall be conclusive.
 
2.2 [Intentionally omitted.]
 
2.3 Letter of Credit Facility.
 
2.3.1 Issuance of Letters of Credit.  Issuing Bank shall issue Letters of Credit
from time to time until 30 days prior to the Revolver Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:
 
(a)           Each Borrower acknowledges that Issuing Bank's issuance of any
Letter of Credit is conditioned upon Issuing Bank's receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender.  If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit.  Prior
to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.
 
(b)           Letters of Credit may be requested by a Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
 
24

--------------------------------------------------------------------------------

 
 
(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
 
(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct (including, without limitation, the
gross negligence or willful misconduct) of agents and attorneys-in-fact selected
with reasonable care.
 
25

--------------------------------------------------------------------------------

 
 
2.3.2 Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day ("Reimbursement Date"), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers.  The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.
 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender's Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank's payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under an Letter of Credit or LC Documents until it
receives written instructions from Required Lenders.
 
26

--------------------------------------------------------------------------------

 
 
2.3.3 Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank's or Agent's
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrowers shall, on demand by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender.  If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.3.4 Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
notice to Agent and Borrowers.  On the effective date of such resignation,
Issuing Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Sections 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date.  Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Default or
Event of Default exists, shall be reasonably acceptable to Borrower Agent.
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1 Interest.
 
3.1.1 Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or payable, until
paid by Borrowers.  If a Loan is repaid on the same day made, one day's interest
shall accrue.
 
(b) During an Insolvency Proceeding with respect to any Borrower or other
Obligor, or during any other Event of Default if Agent or Required Lenders in
their discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
 
(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on the Commitment Termination
Date.  Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand.  Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.
 
3.1.2 Application of LIBOR to Outstanding Loans.
 
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
 
27

--------------------------------------------------------------------------------

 
(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3 Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
("Interest Period") to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
 
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
 
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c) no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4 Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
Agent of such determination.  Until Agent notifies Borrower Agent that such
circumstance no longer exists, the obligation of Lenders to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.
 
3.2 Fees.
 
3.2.1 Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily balance of Revolver Loans and
undrawn amount of Letters of Credit during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.
 
3.2.2 LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.
 
3.2.3 Closing Fee.  Borrowers shall pay to Agent and/or Lenders (as applicable)
the fees in the amounts and on the dates specified in the Fee Letter.
 
3.2.4 [Intentionally omitted.]
 
 
28

--------------------------------------------------------------------------------

 
3.3 Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
 
3.4 Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation, preparation, execution and delivery of
any Loan Documents, including any amendment or other modification thereof and
any field examinations and other due diligence relating thereto; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent's personnel or a third
party.  All legal, accounting and consulting fees shall be charged to Borrowers
by Agent's professionals at their full hourly rates, regardless of any reduced
or alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrowers under this Section shall be due on demand.
 
3.5 Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
 
3.6 Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender.  Thereafter, the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended until Agent (upon instruction by
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.
 
 
29

--------------------------------------------------------------------------------

 
3.7 Increased Costs; Capital Adequacy.
 
3.7.1 Change in Law.  If any Change in Law shall:
 
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or
 
(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.


3.7.2 Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender's or Issuing Bank's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's, Issuing Bank's or holding company's capital as a
consequence of this Agreement, or such Lender's or Issuing Bank's Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender's, Issuing Bank's
and holding company's policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3 Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or Issuing Bank's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8 Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful.  Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
 
3.9 Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds.  Lenders shall not be required
to purchase Dollar deposits in any interbank or offshore Dollar market to fund
any LIBOR Loan, but this Section shall apply as if each Lender had purchased
such deposits.
 
30

--------------------------------------------------------------------------------

 
 
3.10 Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the Maximum Rate.  If Agent or any Lender shall
receive interest in an amount or at a rate that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Obligations or, if it
exceeds such unpaid principal, refunded to Borrowers.  In determining whether
the interest contracted for, charged or received by Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4. LOAN ADMINISTRATION
 
4.1 Manner of Borrowing and Funding Revolver Loans.
 
4.1.1 Notice of Borrowing.
 
(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans.  Notices
received after 11:00 a.m. shall be deemed received on the next Business
Day.  Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing and the extent (if any) to which the amount thereof
constitutes an Equipment Loan and, if any amount thereof does constitute an
Equipment Loan, the amount of such Equipment Loan, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the duration
of the applicable Interest Period (which shall be deemed to be 30 days if not
specified).
 
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Revolver Loans on the
due date, in the amount of such Obligations.  The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower or other Obligor maintained
with Agent or any of its Affiliates.
 
(c) If any Borrower or other Obligor establishes a controlled disbursement
account with Agent or any Affiliate of Agent, then the presentation for payment
of any check, ACH or electronic debit, or other payment item at a time when
there are insufficient funds to cover it shall be deemed to be a request for
Base Rate Revolver Loans on the date of such presentation, in the amount of such
payment item.  The proceeds of such Revolver Loans may be disbursed directly to
the controlled disbursement account or other appropriate account.
 
31

--------------------------------------------------------------------------------

 
 
4.1.2 Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender's Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent's notice is received after the times provided above, in which
case Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender's share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.
 
4.1.3 Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $5,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.
 
(b) Settlement of Swingline Loans and other Revolver Loans among Lenders and
Agent shall take place on a date determined from time to time by Agent (but at
least weekly),  in accordance with the Settlement Report delivered by Agent to
Lenders.  Between settlement dates, Agent may in its discretion apply payments
on Revolver Loans to Swingline Loans, regardless of any designation by Borrower
Agent or any Borrower or any provision herein to the contrary.  Each Lender's
obligation to make settlements with Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent's
request therefor.
 
4.1.4 Notices.   Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower or other Obligor as a
result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower's or
other Obligor's behalf.
 
 
32

--------------------------------------------------------------------------------

 
4.2 Defaulting Lender.
 
4.2.1 Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders' obligations to fund or participate in Loans or Letters of Credit, Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares.  A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).
 
4.2.2 Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender's
defaulted obligations, use the funds to Cash Collateralize such Defaulting
Lender's Fronting Exposure, or readvance the amounts to Borrowers hereunder.  A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
 
4.2.3 Cure.  Borrowers, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender's Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.
 
4.3 Number and Amount of LIBOR Loans; Determination of Rate.  Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $2,000,000, plus any
increment of $250,000 in excess thereof.  No more than three Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose.   Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
4.4 Borrower Agent.  Each Borrower hereby designates FFE ("Borrower Agent") as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5 One Obligation.  The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent's Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
 
33

--------------------------------------------------------------------------------

 
 
4.6 Effect of Termination.  On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates' Bank Products (including, only with
the consent of Agent, any Cash Management Services).  All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement satisfactory to
Agent, executed by Borrowers (and, if Agent so requests, other Obligors) and any
Person whose advances are used in whole or in part to satisfy the Obligations,
indemnifying Agent and Lenders from such damages; and (b) such Cash Collateral
as Agent, in its discretion, deems appropriate to protect against such
damages.  Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2 and this
Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.
 
SECTION 5. PAYMENTS
 
5.1 General Payment Provisions.  All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date.  Any payment after such time shall be deemed
made on the next Business Day.  Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section
3.9.  Any prepayment of Loans shall be applied first to Base Rate Loans and then
to LIBOR Loans and shall be applied first to any Equipment Loans outstanding and
then to other Loans outstanding.
 
5.2 Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts or
Equipment (including Vehicles), then Net Proceeds equal to the greater of (a)
the net book value of such Accounts and Equipment (including Vehicles), or (b)
the reduction in the Borrowing Base upon giving effect to such disposition,
shall be applied to the Revolver Loans.  Notwithstanding anything herein to the
contrary, if an Overadvance exists, Borrowers shall, on the sooner of Agent's
demand or the first Business Day after any Borrower has knowledge thereof, repay
the outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.
 
5.3 [Intentionally omitted.]
 
5.4 Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
 
5.5 Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers or any other Obligor
is made to Agent, Issuing Bank or any Lender, or Agent, Issuing Bank or any
Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, Issuing Bank or such Lender in its discretion)
to be repaid to a trustee, receiver or any other Person, then, to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.
 
5.6 Post-Default Allocation of Payments.
 
5.6.1 Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) second, to all amounts owing to Agent on Swingline Loans;
 
(c) third, to all amounts owing to Issuing Bank;
 
(d) fourth, to all Obligations constituting fees (other than Secured Bank
Product Obligations);
 
 
34

--------------------------------------------------------------------------------

 
(e) fifth, to all Obligations constituting interest (other than Secured Bank
Product Obligations);
 
(f) sixth, to Cash Collateralization of LC Obligations;
 
(g) seventh, to all Loans and Noticed Hedges, including Cash Collateralization
of Noticed Hedges; and
 
(h) last, to all other Obligations.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor.  This
Section is not for the benefit of or enforceable by any Borrower or other
Obligor.
 
5.6.2 Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7 Application of Payments.  The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day, during any Trigger Period.  If, as a result
of such application, a credit balance exists, the balance shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers as long
as no Default or Event of Default exists.  Each Borrower irrevocably waives the
right to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable.
 
5.8 Loan Account; Account Stated.
 
5.8.1 Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts ("Loan Account") evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time.  Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
 
 
35

--------------------------------------------------------------------------------

 
5.8.2 Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9 Taxes.
 
5.9.1 Payments Free of Taxes.  All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes.  If Applicable Law
requires any Obligor or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.10 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority.  If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.9.2 Payment.  Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.
 
5.10 Lender Tax Information.
 
5.10.1 Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender's entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender's status for withholding tax purposes in the
applicable jurisdiction.
 
5.10.2 Documentation.  If a Borrower is resident for tax purposes in the United
States, any Lender that is a "United States person" within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a "bank" within the meaning of section 881(c)(3)(A) of
the Code, (ii) a "10 percent shareholder" of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a "controlled foreign corporation"
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
 
5.10.3 Lender Obligations.  Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction.  Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys' fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender's or
Issuing Bank's failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
36

--------------------------------------------------------------------------------

 
 
5.11 Nature and Extent of Each Borrower's Liability.
 
5.11.1 Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
5.11.2 Waivers.
 
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations.  It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.
 
 
37

--------------------------------------------------------------------------------

 
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to "election of remedies" or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower's obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower's rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee's sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
5.11.3 Extent of Liability; Contribution.
 
(a) Notwithstanding anything herein to the contrary, each Borrower's liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower's Allocable Amount.
 
(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a "Guarantor
Payment") that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower's
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The "Allocable Amount" for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
 
(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower's business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.  Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
 
38

--------------------------------------------------------------------------------

 
5.11.4 Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers' business most efficiently and economically.  Borrowers'
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent's and
Lenders' willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers' request.
 
5.11.5 Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
 
SECTION 6. CONDITIONS PRECEDENT
 
6.1 Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date ("Closing Date") that each of the following conditions has been
satisfied:
 
(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note.  Each other Loan Document (other than any
Patent Assignment, Joinder Agreement, Mortgage or Related Real Estate Document
which, if applicable, shall be executed and delivered after the Closing Date in
accordance with this Agreement) shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof.  All stock certificates and other evidences
of Equity Interests and all instruments in which Agent is granted a security
interest as security for the Obligations shall have been duly delivered to
Agent, together with duly executed stock powers, endorsements or other
instruments of transfer in form and substance satisfactory to Agent.
 
(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
 
(c) [Intentionally omitted.]
 
(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.
 
(e) Agent shall have received a certificate, in form and substance satisfactory
to Agent, from a knowledgeable Senior Officer of each Obligor certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Obligor is Solvent (other than Inactive Subsidiaries); (ii) no Default or Event
of Default exists; (iii) the representations and warranties set forth in Section
9 are true and correct; and (iv) such Obligor has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.
 
(f) Agent shall have received a certificate, in form and substance satisfactory
to Agent, of an authorized Senior Officer of each Obligor, certifying (i) that
attached copies of such Obligor's Organic Documents are true and complete, and
in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions authorizing execution and delivery of the Loan
Documents is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents.  Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.
 
(g) Agent shall have received a written opinion of Strasburger & Price, LLP, as
well as any local counsel to Borrowers or Agent, in form and substance
satisfactory to Agent.
 
(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor's jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor's jurisdiction of organization and each
jurisdiction where such Obligor's conduct of business or ownership of Property
necessitates qualification.
 
 
39

--------------------------------------------------------------------------------

 
(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents, together with satisfactory lender loss payable endorsements in favor
of Agent.
 
(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination,
financial projections and interim financial statements as of a date no more than
30 days prior to the Closing Date with results satisfactory to Agent.  No
material adverse change in the financial condition of any Obligor or in the
quality, quantity or value of any Collateral shall have occurred since September
30, 2010.
 
(k) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
 
(l) Agent shall have received a Borrowing Base Certificate prepared as of
Closing Date.  Upon giving effect to the initial funding of Loans and issuance
of Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $10,000,000.
 
(m) Borrowers shall have paid in full all principal of and accrued and unpaid
interest on the Prior Bank Debt and all fees, costs, expenses and other
"Obligations" (as defined in the Prior Bank Agreement) which remain unpaid or
are outstanding immediately prior to the Closing Date, and the Prior Bank
Agreement, all letters of credit issued thereunder and all Liens granted to
secure the Prior Bank Debt shall have been fully terminated, and Agent shall
have received a payoff letter, Lien releases and other appropriate evidence to
such effect.
 
(n) Agent shall have received an appraisal of Borrowers' owned Equipment
prepared by a certified appraiser and otherwise in form and substance
satisfactory to Agent.
 
(o) Borrowers shall have requested the issuance of Letters of Credit hereunder
to "back stop" the Comerica Letters of Credit in a manner satisfactory to Agent
and Issuing Bank, and all conditions precedent to Issuing Bank's issuance of
such Letters of Credit hereunder on the Closing Date shall have been satisfied.
 
6.2 Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate only to an earlier date, which shall be true and correct on
such earlier date);
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that each of the foregoing conditions are satisfied
on the date of such request and on the date of such funding, issuance or
grant.  As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.


 
40

--------------------------------------------------------------------------------

 
SECTION 7. COLLATERAL
 
7.1 Grant of Security Interest.  To secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property, whether now owned or hereafter
acquired, and wherever located:
 
(a) all Accounts;
 
(b) all Chattel Paper, including electronic chattel paper;
 
(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;
 
(d) all Deposit Accounts;
 
(e) all Documents, and all certificates of title for all Vehicles;
 
(f) all General Intangibles, including Intellectual Property;
 
(g) all Goods, including Inventory, Equipment, Vehicles and fixtures;
 
(h) all Instruments;
 
(i) all Investment Property;
 
(j) all Letter-of-Credit Rights;
 
(k) all Supporting Obligations;
 
(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
 
(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 
 
41

--------------------------------------------------------------------------------

 
(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing;
 
provided, however, that Agent is not hereby granted a security interest in any
general intangibles consisting of an Obligor’s rights as lessee under leases of
Vehicles owned and leased by a Person (as lessor) which is not an Affiliate of
an Obligor ("Third Party Vehicle Leases") or in chattel paper created as a
result of any sublease by such Obligor as a sublessor, in each case if and to
the extent (but only if and to the extent) that such grant of a security
interest would violate such Third Party Vehicle Leases.


7.2 Lien on Deposit Accounts; Cash Collateral.
 
7.2.1 Deposit Accounts.  To further secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of such Obligor, including any sums in any blocked or
lockbox accounts or in any accounts into which such sums are swept.  Each
Obligor hereby authorizes and directs each bank or other depository to deliver
to Agent, upon request, all balances in any Deposit Account maintained by such
Obligor, without inquiry into the authority or right of Agent to make such
request.
 
7.2.2 Cash Collateral.  Any Cash Collateral may be invested, at Agent's
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Obligor, and shall have no responsibility for any
investment or loss.  Each Obligor hereby grants to Agent, for the benefit of
Secured Parties and as security for the Obligations, a security interest in all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise.  Agent may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Agent may
elect.  Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent, and no Obligor or other Person shall have
any right to any Cash Collateral, until Full Payment of all Obligations.
 
7.3 Real Estate Collateral.
 
7.3.1 Lien on Real Estate.  In the event that the aggregate Value of all
Vehicles owned by Borrowers and in which Agent has a perfected, first priority
security interest as security for the Obligations (as evidenced by Agent's
possession of certificates of title with Agent's Lien noted thereon) is, at any
time, less than $35,000,000, then, upon the request of Agent made to Borrower
Agent, and on or before 45 days after the date of such request, the Obligations
shall be further secured by Mortgages upon all fee interests in Real Estate
owned by each Obligor, including the Real Estate owned on the Closing Date and
described on Schedule 7.3.1 hereto.  In such event, each Obligor owning any such
fee interest in Real Estate shall execute and deliver to Agent a Mortgage
relating thereto, and shall deliver to Agent all Related Real Estate Documents,
within such 45 day period.  The Mortgages shall be duly recorded, at Borrowers'
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby.  If, after any such request
by Agent, any Obligor acquires any fee interest in Real Estate, such Obligor
shall, within 45 days after such acquisition, execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Agent on such
Real Estate, and shall deliver to Agent all Related Real Estate Documents.
 
7.4 Other Collateral.
 
7.4.1 Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Obligor has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $100,000), shall
promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent (for the benefit of Secured Parties).
 
7.4.2 Certain After-Acquired Collateral.  Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent's request, shall promptly take such actions as Agent
deems appropriate to effect Agent's duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver.  If any Collateral is in the possession of a third
party, at Agent's request, Borrowers shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent.
 
42

--------------------------------------------------------------------------------

 
 
7.5 No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Obligors relating to any Collateral.
 
7.6 Further Assurances.  Promptly upon request, each Obligor shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect Agent's Lien on any Collateral, or otherwise to give effect
to the intent of this Agreement.  Each Obligor authorizes Agent to file any
financing statement that indicates the Collateral as "all assets" or "all
personal property" of such Obligor , or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.
 
7.7 Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting stock of any Foreign Subsidiary.
 
7.8 Certificates of Title for Vehicles.  Borrower Agent shall deliver to Agent,
(a) on or before the Closing Date and from time to time thereafter in the event
of any change to the Vehicles then owned, a list of all Vehicles then owned, and
(b) within 30 days after the Closing Date or, in the case of any Vehicle
acquired after the Closing Date, promptly and in any event within 30 days of the
acquisition thereof, the certificate of title for each such Vehicle with Agent's
Lien noted thereon, which certificate of title must be issued by the State of
Oklahoma or the State of Texas as the governing jurisdiction for title to such
Vehicle.  Furthermore, each Obligor shall execute and deliver such applications
and other agreements, documents and instruments as Agent may from time to time
request, and shall take all such other actions, as may be necessary or
appropriate to cause Agent's Lien to be expressly noted on the certificate of
title for each Vehicle as required to create and perfect such Lien in accordance
with the laws of the applicable jurisdiction.  Each list of Vehicles delivered
pursuant to this Section 7.8 shall be accompanied by the information with
respect to such Vehicle and the determination of its Value as is referred to in
Section 8.1(b).
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1 Borrowing Base Certificates.
 
(a) By the 15th day of each month, Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) a Borrowing Base Certificate prepared as
of the close of business of the previous month, and at such other times as Agent
may request; provided, however, that if (and after) Availability is $12,500,000
or less at any time, Borrowers shall during such period deliver to Agent
Borrowing Base Certificates on a weekly basis on or before the third Business
Day of each week for the last Business Day of the preceding week; provided,
further, however, that if Average Availability thereafter exceeds $12,500,000
for 90 consecutive days, Borrowers' obligation to deliver Borrowing Base
Certificates to Agent shall revert to monthly reporting as provided above
(subject, again, to reinstatement of weekly reporting as stated in the proviso
above) (any such period being referred to as a "Weekly Reporting Period").  All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrowers and certified by a Senior Officer, provided that Agent may
from time to time review and adjust any such calculation (i) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (ii) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (iii) to the extent the calculation is not made in accordance
with this Agreement or does not accurately reflect the Availability
Reserve.  Prior to inclusion in the Borrowing Base of any assets acquired
pursuant to a Permitted Acquisition, such assets shall be subject to a field
examination undertaken in accordance with this Agreement.
 
(b) Currently with the delivery of each Borrowing Base Certificate, Borrower
Agent shall submit to Agent a then-current list of (i) all Vehicles owned,
(ii) all Vehicles then most recently included in the Borrowing Base as Eligible
Equipment which continue to constitute Eligible Equipment, (iii) all Vehicles
then most recently included in the Borrowing Base as Eligible Equipment which no
longer, for whatever reason, constitute Eligible Equipment, and (iv) any
additional Vehicles which Borrower Agent then proposes for inclusion in the
Borrowing Base as Eligible Equipment, together with such appraisals,
certificates of title with Agent's Lien noted thereon and other agreements,
documents and instruments as may be required by this Agreement or as Agent may
reasonably request.  Each such Borrowing Base Certificate shall include the
calculation, in reasonable detail, of the Value of all such Vehicles, and shall
include, without limitation, information regarding the depreciation attributable
to each Vehicle and the cost and (if applicable) the then most recent appraised
value of such Vehicle.
 
 
43

--------------------------------------------------------------------------------

 
8.2 Administration of Accounts.
 
8.2.1 Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.  Each Borrower shall also provide to Agent, on or before the 15th day
of each month, a detailed aged trial balance of all Accounts as of the end of
the preceding month, specifying each Account's Account Debtor name and address,
amount, invoice number, date and due date, and showing any discount, allowance,
credit, authorized return or dispute, and including such other information as
Agent may reasonably request (which other information may, for example, include
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories and status reports).  If Accounts in an aggregate
face amount of $250,000 or more cease to be Eligible Accounts, Borrowers shall
notify Agent of such occurrence promptly (and in any event within one Business
Day) after any Borrower has knowledge thereof.
 
8.2.2 Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers (or any other Obligor) or with respect
to any Collateral.
 
8.2.3 Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Account of any Borrower by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
8.2.4 Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent's control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative
charges.  If a Dominion Account is not maintained with Bank of America, Agent
may, during any Trigger Period, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America.  Agent and
Lenders assume no responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
8.2.5 Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
44

--------------------------------------------------------------------------------

 
 
8.2.6 Principal Depository Relationship.  To facilitate the requirements of this
Section 8.2 and Agent's administration of this Agreement, Obligors shall utilize
Bank of America as their principal depository bank, including for the
maintenance of Dominion Accounts and related lockboxes, for operating and
deposit accounts and for funds transfer, information reporting, cash management
and other treasury management services; provided, however, that Obligors are
permitted to continue to use Comerica Bank for maintenance of the Dominion
Accounts and related lockboxes and other deposit accounts listed on Schedule 8.5
in existence on the Closing Date; provided, further, however, that, unless
otherwise subsequently agreed by Agent, all of such Dominion Accounts and
related lockboxes and deposit accounts shall be moved to and thereafter
maintained with Bank of America on or before 45 days after the Closing Date.
 
8.3 [Intentionally omitted.]
 
8.4 Administration of Equipment.
 
8.4.1 Records and Schedules of Equipment.  Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.
 
8.4.2 Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
 
8.4.3 Condition of Equipment.  The Eligible Equipment  is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property owned by another Person unless any landlord or mortgagee delivers
a Lien Waiver.
 
8.5 Administration of Deposit Accounts and Investment Property.  Schedule 8.5
sets forth all Deposit Accounts and Investment Property maintained by Obligors,
including all Dominion Accounts.  Each Borrower shall take all actions necessary
to establish Agent's control of each such Deposit Account (other than an account
exclusively used for payroll, payroll taxes or employee benefits, or an account
containing not more that $10,000 at any time) and, unless otherwise agreed by
Agent, Investment Property (provided, however, that the securities account
disclosed on Schedule 8.5 shall not require a control agreement in favor of
Agent if such securities account is closed within 30 days after the Closing
Date).  Each Borrower shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than Agent) to have control over a
Deposit Account or any Property deposited therein.  Each Borrower shall promptly
notify Agent of any opening or closing of a Deposit Account and, with the
consent of Agent, will amend Schedule 8.5 to reflect same.
 
8.6 General Provisions.
 
8.6.1 Location of Collateral.  All tangible items of Collateral of each Obligor,
other than Inventory in transit, shall at all times be kept by such Obligor at
one or more of such Obligor's business locations set forth in Schedule 8.6.1,
except that Obligors may (a) make sales or other dispositions of Collateral in
accordance with Section 10.2.6; and (b) move Collateral to another location in
the United States, upon 30 Business Days prior written notice to Agent.
 
 
45

--------------------------------------------------------------------------------

 
8.6.2 Insurance of Collateral; Condemnation Proceeds.
 
(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best's Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) satisfactory to
Agent.  All proceeds under each policy shall be payable to Agent.  From time to
time upon request, Obligors shall deliver to Agent the originals or certified
copies of their insurance policies and updated flood plain searches.  Unless
Agent shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Obligor fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor.  Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent.  If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims.
 
(b) Any proceeds of insurance (other than proceeds from workers' compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent.  Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Revolver Loans, and then to any other Obligations
outstanding.
 
(c) If requested by Borrower Agent in writing within 15 days after Agent's
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Obligors may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Obligors comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $1,000,000.
 
8.6.3 Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors' sole risk.
 
8.6.4 Defense of Title to Collateral.  Each Obligor shall at all times defend
its title to Collateral and Agent's Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
 
8.7 Power of Attorney.  Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor's true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent's designee, may, without notice and in either its or an Obligor's name,
but at the cost and expense of Borrowers:
 
 
46

--------------------------------------------------------------------------------

 
(a) Endorse an Obligor's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent's possession
or control;
 
(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign an Obligor's name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor's stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker's acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor's obligations under the Loan Documents;
and
 
(c) At any time and from time to time and with respect to certificates of title
for Vehicles which either are in Agent's possession or are required by this
Agreement to be delivered to Agent's possession, prepare, file and sign in an
Obligor's name any application or other document for certificate of title or
Lien thereon, and take all other actions as Agent deems appropriate, for the
purpose of obtaining such certificates of title with Agent's Lien noted thereon.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1 General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that:
 
9.1.1 Organization and Qualification.  Each of Parent and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each of Parent and its Subsidiaries is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
9.1.2 Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
 
9.1.3 Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.
 
 
47

--------------------------------------------------------------------------------

 
9.1.4 Capital Structure.  Schedule 9.1.4 shows, for each of Parent and its
Subsidiaries, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests.  Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Obligor has acquired any substantial assets from any other Person nor been the
surviving entity in a merger or combination.  Each Obligor has good title to its
Equity Interests in its Subsidiaries, subject only to Agent's Lien, and all such
Equity Interests are duly issued, fully paid and non-assessable.  There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower or Subsidiary.
 
9.1.5 Title to Properties; Priority of Liens.  Each of Parent and its
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens.  Each of Parent
and its Subsidiaries has paid and discharged all lawful claims that, if unpaid,
could become a Lien on its Properties, other than Permitted Liens.  All Liens of
Agent in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens that are expressly allowed to have priority over Agent's
Liens.
 
9.1.6 Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
 
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
 
(d) it is not subject to any offset, Lien (other than Agent's Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;
 
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
 
(g) to the best of Borrowers' knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower's customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor's financial condition.
 
 
48

--------------------------------------------------------------------------------

 
9.1.7 Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder's equity, of Parent
and its Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, and fairly present the financial
positions and results of operations of Parent and its Subsidiaries at the dates
and for the periods indicated.  All projections and operating budgets delivered
from time to time to Agent and Lenders have been prepared in good faith, based
on reasonable assumptions in light of the circumstances at such time.  Since
September 30, 2010, there has been no change in the condition, financial or
otherwise, of Parent or any Subsidiary that could reasonably be expected to have
a Material Adverse Effect.  No financial statement delivered to Agent or Lenders
at any time contains any untrue statement of a material fact, nor fails to
disclose any material fact necessary to make such statement not materially
misleading.  Each of Parent and its Subsidiaries (including, without limitation,
each Borrower) is Solvent (provided, however, that no such representation is
made regarding the Inactive Subsidiaries).
 
9.1.8 Surety Obligations.  Neither Parent nor any Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
 
9.1.9 Taxes.  Each of Parent and its Subsidiaries has filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of Parent and its Subsidiaries
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.
 
9.1.10 Brokers.  There are no brokerage commissions, finder's fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
 
9.1.11 Intellectual Property.  Each of Parent and its Subsidiaries owns or has
the lawful right to use all Intellectual Property necessary for the conduct of
its business, without conflict with any rights of others.  There is no pending
or, to any Obligor's knowledge, threatened Intellectual Property Claim with
respect to Parent or any of its Subsidiaries or any of their Property (including
any Intellectual Property).  Except as disclosed on Schedule 9.1.11, neither
Parent nor any of its Subsidiaries pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property.  All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, Parent or any of its Subsidiaries is shown on Schedule 9.1.11.
 
9.1.12 Governmental Approvals.  Each of Parent and its Subsidiaries has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
 
9.1.13 Compliance with Laws.  Each of Parent and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to Parent or any
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.
 
9.1.14 Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, neither Parent's nor any Subsidiary's past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up.  Neither
Parent nor any Subsidiary has received any Environmental Notice.  Neither Parent
nor any Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it.
 
9.1.15 Burdensome Contracts.  Neither Parent nor any Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  Neither Parent nor any
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.
 
 
49

--------------------------------------------------------------------------------

 
9.1.16 Litigation.  Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Obligor's knowledge, threatened against
Parent or any Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to Parent or any Subsidiary.  Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $100,000).  Neither Parent nor any Subsidiary is in default with respect to
any order, injunction or judgment of any Governmental Authority.
 
9.1.17 No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  Neither Parent nor any Subsidiary is
in default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money.  There is no basis
upon which any party (other than Parent or a Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
 
9.1.18 ERISA.  Except as disclosed on Schedule 9.1.18:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Obligors, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
 
50

--------------------------------------------------------------------------------

 
(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.19 Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between Parent or any
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of Parent or
such Subsidiary.  There exists no condition or circumstance that could
reasonably be expected to impair the ability of Parent or any Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
 
9.1.20 Labor Relations.  Except as described on Schedule 9.1.20, neither Parent
nor any Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of Parent's or
any Subsidiary's employees, or, to any Obligor's knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
 
9.1.21 Payable Practices.  Neither Parent nor any Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.
 
9.1.22 Not a Regulated Entity.  No Obligor is (a) an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.23 Margin Stock.  Neither Parent nor any Subsidiary is engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or
Letters of Credit will be used by Borrowers or any other Obligor to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.
 
9.2 Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1 Affirmative Covenants.  As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:
 
 
51

--------------------------------------------------------------------------------

 
10.1.1 Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Parent or any Subsidiary, inspect, audit and make
extracts from Parent's or any Subsidiary's books and records, and discuss with
its officers, employees, agents, advisors and independent accountants Parent's
or any Subsidiary's business, financial condition, assets, prospects and results
of operations.  Lenders may participate in any such visit or inspection, at
their own expense.  Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor.  Obligors acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Obligors shall not be entitled to rely upon them.
 
(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor's books and records or any other financial
or Collateral matters as Agent deems appropriate, up to four times per Loan
Year; (ii) appraisals of Equipment up to two times per Loan Year (or updates of
prior appraisals, as Agent may require); and (iii) examinations, analysis and
other due diligence of or relating to the Property and assets acquired or
proposed to be acquired pursuant to any Permitted Acquisition and all matters
relating to such Property or assets or acquisitions, in each case as Agent may
in its discretion deem necessary or appropriate; provided, however, that Agent
may also undertake any such examinations or appraisals at any time at its own
expense and if an examination or appraisal is initiated during a Default or
Event of Default, such examinations and appraisals may occur at such times and
as often as Agent may require and all charges, costs and expenses therefor shall
be reimbursed by Borrowers without regard to such limits.  Borrowers agree to
pay Agent's then standard charges for examination activities, including the
standard charges of Agent's internal examination and appraisal groups, as well
as the charges of any third party used for such purposes.
 
10.1.2 Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 120 days after the close of
each Fiscal Year (commencing with the Fiscal Year ended December 31, 2010),
balance sheets as of the end of such Fiscal Year and the related statements of
income, cash flow and shareholders' equity for such Fiscal Year, on consolidated
and consolidating bases for Parent and its Subsidiaries, which consolidated
statements shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent;
 
(b) as soon as available, and in any event within 30 days after the end of each
month and within 45 days after the end of each Fiscal Quarter, unaudited balance
sheets as of the end of such month or such Fiscal Quarter and the related
statements of income and cash flow for such month or such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
bases for Parent and its Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month or such Fiscal Quarter and period, subject to normal year-end adjustments
and the absence of footnotes;
 
(c) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;
 
(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to Parent
or Borrowers by their accountants in connection with such financial statements;
 
(e) not later than 30 days prior to the end of each Fiscal Year, projections of
Parent's consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year and an annual operating budget, month by
month;
 
 
52

--------------------------------------------------------------------------------

 
(f) at Agent's request, a listing of Parent's and each Subsidiary's trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Agent;
 
(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
 
(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
 
(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or Parent's or any
Subsidiary's or other Obligor's financial condition or business; and
 
(j) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Agent.
 
10.1.3 Notices.  Notify Agent and Lenders in writing, promptly after an
Obligor's obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $250,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Parent's
independent accountants; or (k) any opening of a new office or place of
business, at least 30 days prior to such opening.
 
10.1.4 Landlord and Storage Agreements.  Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5 Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of Parent or any Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
 
10.1.6 Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7 Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to Parent and its Subsidiaries, property loss and property damage liability
insurance coverage in amount not less than $50,000,000 (subject to
self-insurance of no more than $4,000,000) and property casualty insurance
coverage in an amount not less than $25,000,000 (subject to a deductible of no
more than $25,000), and (b) with respect to the Properties and business of
Parent and Subsidiaries of such type (including product liability, workers'
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated.
 
 
53

--------------------------------------------------------------------------------

 
10.1.8 Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Parent and its Subsidiaries in full force and effect; promptly
notify Agent of any proposed modification to any such License, or entry into any
new License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.
 
10.1.9 Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause such
Subsidiary to promptly (and in any event within ten (10) days after it becomes a
Subsidiary) (a) guarantee payment of all Obligations in a manner satisfactory to
Agent, (b) grant a perfected, first priority Lien (subject to Permitted Liens)
on all of its assets required in accordance with Section 7.1 of this Agreement
to Agent as security for the payment and performance of all Obligations, in each
case pursuant to such agreements, documents and instruments (which shall
constitute Security Documents) and in a manner as are reasonably satisfactory to
Agent, (c) execute and deliver a Joinder Agreement pursuant to which, among
other things, such Subsidiary becomes a party to and bound by this Agreement and
makes all of the representations, warranties, covenants and agreements of a
Subsidiary and an Obligor as if such Subsidiary were originally a signatory
hereto, and (d) execute and deliver such other agreements, documents and
instruments and take such other actions as Agent shall require in connection
with the foregoing, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate.  In addition,
subject to the limitations set forth in Section 7.7, each applicable Obligor
shall grant to Agent a security interest in all of the outstanding Equity
Interests of each new Subsidiary owned by such Obligor and shall deliver to
Agent all certificates (if any) evidencing such Equity Interests, together with
undated stock powers or other appropriate instruments of transfer for any such
certificates, executed in blank (or, if any such Equity Interests are
uncertificated, confirmation and evidence reasonably satisfactory to Agent that
its security interest in such uncertificated securities has been transferred to
and perfected by Agent in accordance with Sections 8-106 and 9-106 of the UCC).
 
10.2 Negative Covenants.  As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
 
10.2.1 Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a) the Obligations;
 
(b) Subordinated Debt;
 
(c) Permitted Purchase Money Debt;
 
(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;
 
(e) Bank Product Debt;
 
(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by an Obligor or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $100,000 in the aggregate at any time;
 
(g) Permitted Contingent Obligations;
 
(h) Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(i) the Comerica Letters of Credit, provided that such letters of credit shall
have been "back stopped" by the issuance of Letters of Credit hereunder; and
 
(j) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $50,000 in the aggregate at any
time.
 
10.2.2 Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):
 
(a) Liens in favor of Agent;
 
 
54

--------------------------------------------------------------------------------

 
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c) Liens for Taxes not yet due or being Properly Contested;
 
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Obligor or Subsidiary;
 
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent's Liens;
 
(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
 
(g) Liens arising by virtue of a judgment or judicial order against any Obligor
or Subsidiary, or any Property of an Obligor or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent's Liens;
 
(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
 
(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and
 
(j) existing Liens shown on Schedule 10.2.2.
 
10.2.3 [Intentionally omitted.]
 
 
55

--------------------------------------------------------------------------------

 
10.2.4 Distributions; Upstream Payments.  Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.15.  Notwithstanding the foregoing,
Borrowers and any other direct Subsidiaries of Parent may declare and pay
dividends to Parent, and Parent may declare and pay dividends to its
shareholders and redeem its capital stock, subject to satisfaction of each of
the following conditions:  (a) such declaration and payment or redemption are
permitted by Applicable Law; (b) no Default or Event of Default exists at the
time of such declaration or prepayment or payment or redemption, or would result
after giving effect thereto; (c) on a pro forma basis after giving effect to
such payment or redemption, (i) unless otherwise approved by Agent, the Fixed
Charge Coverage Ratio would be equal to or greater than 1.25 to 1.00 and (ii)
Availability would exceed the greater of (A) $15,000,000 or (B) the Equipment
Formula Amount; (d) unless otherwise approved by Agent, the aggregate amount of
all such dividends paid to Parent and paid by Parent to its shareholders shall
not exceed $2,500,000 during any Fiscal Year; and (e) unless otherwise approved
by Agent, the aggregate amount of all such redemptions by Parent shall not
exceed $2,000,000 during any Fiscal Year and the number of shares of capital
stock of Parent redeemed shall not exceed 500,000 shares during any Fiscal Year.
 
10.2.5 Restricted Investments.  Make any Restricted Investment, other than
Permitted Acquisitions.
 
10.2.6 Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, a transfer of
Property by a Subsidiary or Obligor to a Borrower, a sale of the real Property
of FFE located at 200 S. Inman Avenue, Avenel, New Jersey to Gold Coast Freight
Ways, Inc. (as tenant) pursuant to the exercise by such tenant of its option to
purchase such real Property under its lease thereof in existence as of the
Closing Date or a sale of the real Property of LML located at 1801 Mony Street,
Fort Worth, Texas under the contract of sale in existence as of the Closing
Date.
 
10.2.7 Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by an Obligor to another Obligor
in the Ordinary Course of Business.
 
10.2.8 Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Agent).
 
10.2.9 Fundamental Changes.  Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number; or
change its form or state of organization.
 
10.2.10 Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except as a result of the consummation of a Permitted Acquisition or with the
prior written consent of Agent in accordance with Sections 10.1.9 and 10.2.5; or
permit any existing Subsidiary to issue any additional Equity Interests except
director's qualifying shares.
 
10.2.11 Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date.
 
10.2.12 Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.
 
10.2.13 Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.
 
 
56

--------------------------------------------------------------------------------

 
10.2.14 Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.
 
10.2.15 Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16 Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.
 
10.2.17 Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors' fees and indemnities; (d) transactions solely
among Borrowers; (e) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17; and (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm's-length transaction with a non-Affiliate.
 
10.2.18 Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
 
10.2.19 Amendments to Subordinated Debt.  Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate; (e)
increases or adds any fees or charges; (f) modifies any covenant in a manner or
adds any representation, covenant or default that is more onerous or restrictive
in any material respect for any Obligor or Subsidiary, or that is otherwise
materially adverse to any Obligor, any Subsidiary or Lenders; or (g) results in
the Obligations not constituting senior Debt under the documents, instruments or
agreements governing such Subordinated Debt or otherwise not being fully
benefited by the subordination provisions thereof.
 
10.2.20 Inactive Subsidiaries.  Without the prior written consent of Agent,
(a) neither FX nor Compressors shall engage in any business activities, (b) none
of the proceeds of any Loans, and none of the Letters of Credit, shall be
directly used by or for the direct benefit of, or may be transferred to, any
Inactive Subsidiary, and (c) none of the other Obligors shall transfer any
property to, or otherwise engage in any transactions with, any Inactive
Subsidiary.
 
10.3 Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Obligors shall:
 
10.3.1 Fixed Charge Coverage Ratio.  Subject to the proviso below, maintain a
Fixed Charge Coverage Ratio of at least 1.10 to 1.00; provided, however, that
such requirement shall not apply unless and until, as of any date on or after
the Closing Date, Availability is less than $10,000,000.
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1 Events of Default.  Each of the following shall be an "Event of Default"
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a) An Obligor fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
 
(c) An Obligor breaches or fail to perform any covenant contained in Section
7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
 
 
57

--------------------------------------------------------------------------------

 
(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);
 
(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
any document, instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $500,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;
 
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $500,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;
 
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $500,000;
 
(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
 
(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
 
(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
 
(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor's business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or
 
(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.
 
11.2 Remedies upon Default.  If an Event of Default described in Section 11.1(j)
occurs with respect to any Obligor, then, to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind.  In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
 
 
58

--------------------------------------------------------------------------------

 
(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;
 
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
 
(c) require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Borrowers' expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Obligor agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent shall have the right to conduct such sales on any Obligor's
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may credit bid and
set off the amount of such price against the Obligations.
 
11.3 License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Obligor's rights and interests under Intellectual Property
shall inure to Agent's benefit.
 
 
59

--------------------------------------------------------------------------------

 
11.4 Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
11.5 Remedies Cumulative; No Waiver.
 
11.5.1 Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise.  All such rights and remedies
shall continue in full force and effect until Full Payment of all Obligations.
 
11.5.2 Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12. AGENT
 
12.1 Appointment, Authority and Duties of Agent.
 
12.1.1 Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties.  Each Secured Party agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise.  The duties of Agent shall be ministerial and administrative
in nature, and Agent shall not have a fiduciary relationship with any Secured
Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto.  Agent alone shall be authorized to determine
whether any Accounts or Equipment constitute Eligible Accounts or Eligible
Equipment, whether to impose or release any reserve, or whether any conditions
to funding or to issuance of a Letter of Credit have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.
 
12.1.2 Duties.  Agent shall not have any duties except those expressly set forth
in the Loan Documents.  The conferral upon Agent of any right shall not imply a
duty to exercise such right, unless instructed to do so by Lenders in accordance
with this Agreement.
 
12.1.3 Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
 
60

--------------------------------------------------------------------------------

 
12.1.4 Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law.  Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act.  Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 14.1.1.  In no event
shall Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
 
12.2 Agreements Regarding Collateral and Field Examination Reports.
 
 
12.2.1.                      Lien Releases; Care of Collateral.
 
(a) Secured Parties authorize Agent to release any Lien with respect to any
Collateral (i) upon Full Payment of the Obligations; (ii) that is the subject of
an Asset Disposition which Borrowers certify in writing to Agent is a Permitted
Asset Disposition or a Lien which Borrowers certify is a Permitted Lien entitled
to priority over Agent's Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (iii) that does not constitute a material
part of the Collateral; or (iv) with the written consent of all
Lenders.  Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien permitted hereunder.  Agent shall have no obligation to
assure that any Collateral exists or is owned by an Obligor, or is cared for,
protected or insured, nor to assure that Agent's Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.
 
(b) In the event an Obligor wishes to sell a Vehicle which is subject to Agent's
Lien and such sale is permitted by this Agreement, such Obligor shall so notify
Agent and request a release of Agent's Lien on such Vehicle, such notification
to be made by email to the representative of Agent that Agent has designated to
Borrower Agent for such purpose.  Provided that such sale is permitted under
this Agreement and, if and to the extent required by this Agreement, the
proceeds of such sale are applied to prepay the Obligations in accordance with
this Agreement, Agent shall use its reasonable efforts to execute a release of
lien, in form and substance reasonably satisfactory to Agent, for such Vehicle
and deliver the original certificate of title and such release to Borrower Agent
within five Business Days after receipt of such request if such request is
received by noon (Central time) or within six Business Days after receipt of
such request if such request is received after noon (Central time).
 
 
12.2.2.                      Possession of Collateral.  Agent and Secured
Parties appoint each Lender as agent (for the benefit of Secured Parties) for
the purpose of perfecting Liens in any Collateral held or controlled by such
Lender, to the extent such Liens are perfected by possession or control.  If any
Lender obtains possession or control of any Collateral, it shall notify Agent
thereof and, promptly upon Agent's request, deliver such Collateral to Agent or
otherwise deal with it in accordance with Agent's instructions.
 
 
61

--------------------------------------------------------------------------------

 
 
12.2.3.                      Reports.  Agent shall promptly forward to each
Lender, when complete, copies of any field audit, examination or appraisal
report prepared by or for Agent with respect to any Obligor or Collateral
("Report").  Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Obligors' books and records as well
as upon representations of Obligors' officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender's internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender's Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender shall indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as from any Claims arising as a direct or
indirect result of Agent furnishing a Report to such Lender.
 
12.3 Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.  Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.
 
12.4 Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party (other than Agent) agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Agent and Required Lenders, it will not
take any Enforcement Action, accelerate Obligations (other than Secured Bank
Product Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral or to assert any rights relating to any Collateral.
 
12.5 Ratable Sharing.  If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
Agent.
 
12.6 Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent's discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys' fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
 
 
62

--------------------------------------------------------------------------------

 
12.7 Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent's gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.
 
12.8 Successor Agent and Co-Agents.
 
12.8.1 Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2.  Notwithstanding any Agent's resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.
 
12.8.2 Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Secured Parties shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent.  If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
 
 
63

--------------------------------------------------------------------------------

 
12.9 Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
 
12.10 Remittance of Payments and Collections.
 
12.10.1 Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent's right of offset for any amounts due
from such payee under the Loan Documents.
 
12.10.2 Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
12.10.3 Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender's Pro
Rata share of the amounts required to be returned.
 
12.11 Agent in its Individual Capacity.  As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms "Lenders," "Required Lenders" or any similar term shall include
Bank of America in its capacity as a Lender.  Bank of America and its Affiliates
may accept deposits from, lend money to, provide Bank Products to, act as
financial or other advisor to, and generally engage in any kind of business
with, Obligors and their Affiliates, as if Bank of America were not Agent
hereunder, without any duty to account therefor to Lenders.  In their individual
capacities, Bank of America and its Affiliates may receive information regarding
Obligors, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that Bank
of America and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity.
 
12.12 Agent Titles.  Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
"Agent" or "Arranger" of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.13 Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and
this Section 12.  Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider's Secured Bank Product Obligations.
 
 
64

--------------------------------------------------------------------------------

 
12.14 No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Obligors or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
 
13.1 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3.  Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2 Participations.
 
13.2.1 Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution ("Participant") a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender's obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
 
13.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
13.2.3 Benefit of Set-Off.  Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
 
65

--------------------------------------------------------------------------------

 
13.3 Assignments.
 
13.3.1 Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers' obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
13.3.2 Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
13.3.3 Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.
 
13.4 Replacement of Certain Lenders.  If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Agent or Borrower
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 20 days after the notice.  Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
 
SECTION 14. MISCELLANEOUS
 
14.1 Consents, Amendments and Waivers.
 
14.1.1 Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations, Section 2.3 or any other provision
in a Loan Document that relates to any rights, duties or discretion of Issuing
Bank;
 
(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); (iii) extend the Revolver Termination Date applicable
to such Lender's Obligations; or (iv) amend this clause (c);
 
 
66

--------------------------------------------------------------------------------

 
(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6,
7.1 (except to add Collateral) or 14.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definition), Pro Rata or Required
Lenders; (iii) increase any advance rate; (iv) release Collateral with a book
value greater than $1,000,000 during any calendar year, except as currently
contemplated by the Loan Documents; or (v) release any Obligor from liability
for any Obligations, if such Obligor is Solvent at the time of the release; and
 
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.
 
14.1.2 Limitations.  The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document.  Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
 
14.1.3 Payment for Consents.  No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2 Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.
 
 
67

--------------------------------------------------------------------------------

 
14.3 Notices and Communications.
 
14.3.1 Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent's address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
14.3.  Each such notice or other communication shall be effective only (a) if
given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1
or 5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Obligors.
 
14.3.2 Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic and voice
mail may not be used as effective notice under the Loan Documents.
 
14.3.3 Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligor even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of an Obligor.
 
14.4 Performance of Obligors' Obligations.  Agent may, in its discretion at any
time and from time to time, at Borrowers' expense, pay any amount or do any act
required of an Obligor under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent's Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans.  Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
 
14.5 Credit Inquiries.  Each Obligor hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.
 
14.6 Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7 Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided.  Except
as otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
 
14.8 Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
14.9 Entire Agreement.  Time is of the essence of the Loan Documents.  The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
 
68

--------------------------------------------------------------------------------

 
14.10 Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any
Obligor.
 
14.11 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm's-length commercial transactions between Obligors and such Person; (ii)
Obligors have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate; and (iii) Obligors are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrowers, any of their Affiliates or any other Person, and has no obligation
with respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Borrowers and their Affiliates, and have no obligation
to disclose any of such interests to Borrowers or their Affiliates.  To the
fullest extent permitted by Applicable Law, each Obligors hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.
 
14.12 Confidentiality.  Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors'
businesses, and may use Obligors' logos, trademarks or product photographs in
advertising materials.  As used herein, "Information" means all information
received from an Obligor or Subsidiary relating to it or its business that is
identified as confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises the same degree of care that it accords its own
confidential information.  Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
 
14.13 [Intentionally omitted.]
 
14.14 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.15 Consent to Forum.
 
14.15.1   Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER DALLAS
COUNTY, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT'S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 
 
69

--------------------------------------------------------------------------------

 
14.16 Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Obligors.  Each
Obligor has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
14.17 Patriot Act Notice.  Agent and Lenders hereby notify Obligors that,
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Obligor, including
its legal name, address, tax ID number and other information that will allow
Agent and Lenders to identify it in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Obligors' management and owners, such as
legal name, address, social security number and date of birth.
 
14.18 NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN OR AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
70

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
FFE TRANSPORTATION SERVICES, INC.
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 
LISA MOTOR LINES, INC.
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 
 
CONWELL CORPORATION
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
FFE LOGISTICS, INC.
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
GUARANTORS:
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 


 
 

--------------------------------------------------------------------------------

 



 

 
CONWELL LLC
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 
 
FX HOLDINGS, INC.
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
COMPRESSORS PLUS, INC.
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
FFE DRIVER ACADEMY, INC.
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
Address:
1445 Empire Central Place
Dallas, Texas  75247-4305
Attn:  John R. McManama
Telecopy:  972-692-4225
 
 


 
 

--------------------------------------------------------------------------------

 



 

 
AGENT AND LENDERS:
BANK OF AMERICA, N.A.,
as Agent and a Lender
 
By:           /s/Mark Porter
Name:           Mark Porter
Title:           Senior Vice President
Address:
901 Main Street, 11th Floor
Mailcode TX1-492-11-23
Dallas, Texas  75202
Attn:  Mark Porter
Telecopy:  214-209-4766
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
Loan and Security Agreement


 


 
REVOLVER NOTE
 
March 28, 2011
$50,000,000
Dallas, Texas



 
FFE TRANSPORTATION SERVICES, INC., a Delaware corporation ("FFE"), LISA MOTOR
LINES, INC., a Delaware corporation ("LML"), CONWELL CORPORATION, a Delaware
corporation ("Conwell"), and FFE LOGISTICS, INC., a Delaware corporation
("Logistics") (each of FFE, LML, Conwell and Logistics is, individually, a
"Borrower" and they are, collectively, "Borrowers"), for value received, hereby
unconditionally promise to pay, on a joint and several basis, to the order of
BANK OF AMERICA, N.A. ("Lender"), the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000), or such lesser amount as may be advanced by Lender as
Revolver Loans and owing as LC Obligations from time to time under the Loan
Agreement described below, together with all accrued and unpaid interest
thereon.  Terms are used herein as defined in the Loan and Security Agreement
dated as of March 28, 2011, among Borrowers, Frozen Food Express Industries,
Inc. ("Parent") and certain Subsidiaries of Parent, as guarantors, Bank of
America, N.A., as Agent, Lender, and certain other financial institutions, as
such agreement may be amended, modified, renewed or extended from time to time
("Loan Agreement").
 
1.1 Principal of and interest on this Note from time to time outstanding shall
be due and payable as provided in the Loan Agreement.  This Note is issued
pursuant to and evidences Revolver Loans and LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers.  The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys' fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not charge, receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of Texas, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 
 
 

--------------------------------------------------------------------------------

 

 
BORROWERS:
 
FFE TRANSPORTATION SERVICES, INC.
 
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
LISA MOTOR LINES, INC.
 
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
 
 
CONWELL CORPORATION
 
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
 
 
FFE LOGISTICS, INC.
 
 
By:           /s/John R. McManama
Name:           John R. McManama
Title:           Senior Vice President
 



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
to
Loan and Security Agreement


 


 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of March 28, 2011,
as amended ("Loan Agreement"), among FFE TRANSPORTATION SERVICES, INC., a
Delaware corporation ("FFE"), LISA MOTOR LINES, INC., a Delaware corporation
("LML"), CONWELL CORPORATION, a Delaware corporation ("Conwell"), FFE LOGISTICS,
INC., a Delaware corporation ("Logistics") (each of FFE, LML, Conwell and
Logistics is, individually, a "Borrower" and they are, collectively,
"Borrowers"), FROZEN FOOD EXPRESS INDUSTRIES, INC. ("Parent") and certain
additional Subsidiaries of Parent, as guarantors, BANK OF AMERICA, N.A., as
agent ("Agent") for the financial institutions from time to time party to the
Loan Agreement ("Lenders"), and such Lenders.  Terms are used herein as defined
in the Loan Agreement.
 
______________________________________ ("Assignor") and
_________________________ _____________ ("Assignee") agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor's
outstanding Revolver Loans and $___________ of Assignor's participations in LC
Obligations, and (b) the amount of $__________ of Assignor's Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the "Assigned Interest"), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date ("Effective Date") indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor's obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor's account in respect of the Assigned Interest shall
be payable to or for Assignee's account, to the extent such amounts accrue on or
after the Effective Date.
 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________ and the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Obligors or the performance by
Obligors of their obligations under the Loan Documents.  [Assignor is
attaching the Note[s] held by it and requests that Agent exchange such Note[s]
for new Notes payable to Assignee [and Assignor].]
 
3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a "Lender" under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt "prohibited transaction" under Section 406 of ERISA.
 
4.           This Agreement shall be governed by the laws of the State of
Texas.  If any provision is found to be invalid under Applicable Law, it shall
be ineffective only to the extent of such invalidity and the remaining
provisions of this Agreement shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
("Assignee")


By:                                                                
Name:                                                                
Title:                                                                




_____________________________________
("Assignor")


By:                                                                
Name:                                                                
Title:                                                                



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
Loan and Security Agreement


 


 
ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of March 28,
2011, as amended ("Loan Agreement"), among FFE TRANSPORTATION SERVICES, INC., a
Delaware corporation ("FFE"), LISA MOTOR LINES, INC., a Delaware corporation
("LML"), CONWELL CORPORATION, a Delaware corporation ("Conwell"), FFE LOGISTICS,
INC., a Delaware corporation ("Logistics") (each of FFE, LML, Conwell and
Logistics is, individually, a "Borrower" and they are, collectively,
"Borrowers"), FROZEN FOOD EXPRESS INDUSTRIES, INC. ("Parent") and certain
additional Subsidiaries of Parent, as guarantors, BANK OF AMERICA, N.A., as
agent ("Agent") for the financial institutions from time to time party to the
Loan Agreement ("Lenders"), and such Lenders; and (2) the Assignment and
Acceptance dated as of ____________, 20__ ("Assignment Agreement"), between
__________________ ("Assignor") and ____________________ ("Assignee").  Terms
are used herein as defined in the Loan Agreement.
 
Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor's outstanding Revolver Loans and $___________ of
Assignor's participations in LC Obligations, and (b) the amount of $__________
of Assignor's Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the "Assigned Interest"),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date ("Effective Date")
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor's obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor's Revolver
Commitment to be reduced by $_________, and Assignee's Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
("Assignee")


By:                                                                
Name:                                                                
Title:                                                                




_____________________________________
("Assignor")


By:                                                                
Name:                                                                
Title:                                                                


ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER AGENT:*
_________________________________


By:                                                                
Name:                                                                
Title:                                                                


* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Agent


By:                                                                
Name:                                                                
Title:                                                                


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
to
Loan and Security Agreement


 


 
JOINDER AGREEMENT
 
This JOINDER AGREEMENT ("Agreement"), dated as of ______________, 20__, is
executed by __________________________, a ___________ ___________ ("Additional
Subsidiary"), for the benefit of BANK OF AMERICA, N.A. in its capacity as
administrative agent for Lenders and as collateral agent for the Secured Parties
("Agent") pursuant to that certain Loan and Security Agreement dated as of March
28, 2011, among FFE TRANSPORTATION SERVICES, INC., a Delaware corporation
("FFE"), LISA MOTOR LINES, INC., a Delaware corporation ("LML"), CONWELL
CORPORATION, a Delaware corporation ("Conwell"), FFE LOGISTICS, INC., a Delaware
corporation ("Logistics") (each of FFE, LML, Conwell and Logistics is,
individually, a "Borrower" and they are, collectively, "Borrowers"), FROZEN FOOD
EXPRESS INDUSTRIES, INC., a Texas corporation ("Parent"), certain Subsidiaries
of Parent party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lenders (collectively,
"Lenders") and Agent (as amended, restated, supplemented, renewed, extended or
otherwise modified from time to time, the "Loan Agreement"). Capitalized terms
used but not otherwise defined herein shall have the meanings therefor specified
in the Loan Agreement.
 
RECITALS:
 
Additional Subsidiary is a newly [acquired] [formed] Subsidiary of Parent, is an
Obligor and is required to execute this Agreement pursuant to Section 10.1.9 the
Loan Agreement.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Additional Subsidiary hereby agrees as follows:
 
1.           Additional Subsidiary hereby agrees that it is a "Subsidiary", a
"Guarantor" and an "Obligor" and bound as a "Subsidiary", a "Guarantor" and an
"Obligor" under the terms and provisions of each of the Loan Agreement and the
other Loan Documents with the same force and effect as if it had been an
original signatory and party thereto.  Without limiting the generality of, and
in furtherance of, the foregoing, Additional Subsidiary hereby:
 
(a)           absolutely and unconditionally guarantees to Agent, Lenders and
the other Secured Parties the prompt payment and performance of all
Obligations pursuant to and in accordance with all terms and provisions of that
certain Guaranty Agreement dated as of March 28, 2011, previously executed and
delivered by Parent, Conwell LLC, FX Holdings, Inc., Compressors Plus Inc. and
FFE Driver Academy, Inc. to Agent for the benefit of Agent, Lenders and the
other Secured Parties, as the same may be amended, restated, supplemented,
renewed, extended or otherwise modified from time to time (the "Guaranty
Agreement"), and further (i) agrees to be bound by and comply with all terms and
provisions of the Guaranty Agreement which are applicable to it as a Guarantor
and (ii) represents and warrants that all representations and warranties made by
it as a Guarantor thereunder are true and correct as of the date hereof; and
 

 
 

--------------------------------------------------------------------------------

 

(b)           to secure the prompt payment and performance of all Obligations,
grants to Agent, for the benefit of Agent, Lenders and the other Secured
Parties, a continuing security interest in and a Lien on all of Additional
Subsidiary's Property that is (assuming that Additional Subsidiary is in fact or
were a signatory and party to the Loan Agreement as an Obligor) part of the
Collateral pursuant to and in accordance with the terms and provisions of the
Loan Agreement.
 
2.           The Schedules to the Loan Agreement are hereby supplemented as
applicable to add the information relating to Additional Subsidiary as set forth
on the corresponding Schedules attached hereto.  Additional Subsidiary hereby
confirms that all representations and warranties set forth in Section 9 of the
Loan Agreement applicable to it in its capacity as a Subsidiary, a
Guarantor and/or an Obligor are true and correct as of the date of this
Agreement [after giving effect to the amendment of such Schedules].
 
3.           Additional Subsidiary hereby assumes, and agrees to pay and perform
as and when due and in accordance with the terms and provisions thereof, all
indebtedness, liabilities, obligations, covenants and agreements applicable to
it as a Subsidiary, a Guarantor and/or an Obligor under the Loan Agreement and
the other Loan Documents, in each case as if it had been an original signatory
and party thereto.
 
4.           This Agreement shall be deemed to be part of, and supplemental to,
the Loan Agreement and the other Loan Documents and shall be governed by all the
terms and provisions of the Loan Agreement and the other Loan Documents, as
applicable, which terms and provisions are incorporated herein by
reference.  Except as modified hereby, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect as valid and binding agreements of Additional
Subsidiary enforceable against it in accordance with the terms
thereof.  Additional Subsidiary hereby waives notice of Agent's or any Lender's
or other Secured Party's acceptance of this Agreement.
 
IN WITNESS WHEREOF, Additional Subsidiary has executed this Agreement as of the
day and year first written above.
 


 
ADDITIONAL SUBSIDIARY:
 


 

 
 
 
By:                                                                
Name:                                                                
Title:                                                                
 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A
to
Loan and Security Agreement


 
COMERICA LETTERS OF CREDIT
 
FFE TRANSPORTATION SERVICES, INC
SCHEDULE OF OUTSTANDING LETTERS OF CREDIT
       
Cancellation
Cancellation
       
Issuance
Expiration
Days
Notice
 Outstanding
 
Beneficiary
LC#
Date
Date
Notice
Date
 Amount
Purpose
Insurance Company of North American
4080
5/24/2002
6/1/2011
60 days
3/31/2011
 $      587,280.00
ACE - USA
and/or Pacific Employers Insurance Company
           
Worker's Comp Claim 1992
FFE Transportation Services Inc
4083
5/31/2002
7/1/2011
90 days
3/31/2011
 $  1,000,000.00
Self Ins USDOT - Auto Liability
Lisa Motor Lines
4084
5/31/2002
7/1/2011
90 days
3/31/2011
 $        10,000.00
Self Ins USDOT - Cargo Liability
Lisa Motor Lines
4085
5/31/2002
7/1/2011
90 days
3/31/2011
 $  1,000,000.00
Self Ins USDOT - Auto Liability
FFE Transportation Services, Inc
4086
5/31/2002
7/1/2011
90 days
3/31/2011
 $        10,000.00
Self Ins USDOT - Cargo Liability
Continental Casualty Company
4189
4/21/2003
4/30/2011
90 days
 01/31/2011
 $      118,736.96
CNA Worker's Comp o/s Texas
Liberty Mutual Insurance
5111
2/2/2010
1/31/2012
30 days
12/31/2011
 $      455,000.00
Work Related Injury Clms by Year - Open Claims
Amendment
 
2/15/2011
     
 $      270,000.00
Work Related Injury Clms by Year - Open Claims
Great West Casualty Company
5330
2/1/2011
1/31/2012
60 days
11/30/2011
 $      175,000.00
Work Related Injury Clms by Year - Open Claims
Fidelity and Deposit Company of Maryland
5376
3/16/2011
3/16/2012
30 days
2/15/2012
 $  1,005,457.41
Bond - for Bradshaw Lawsuit in Arkansas
(Zurich American Insurance Company)
             
TOTAL OUTSTANDING LETTERS OF CREDIT - COMERICA BANK
     
 $  4,631,474.37
 



 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.1B
to
Loan and Security Agreement


 


 
COMMITMENTS OF LENDERS


 
Lender
 
Revolver Commitment
 
Total Commitments
Bank of America, N.A.
$50,000,000
$50,000,000






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.3.1
to
Loan and Security Agreement


 


 
OWNED REAL ESTATE
 


 
A. FFE Transportation Services, Inc.
 
OWNED:
2517 Stone Mountain Rd.
Lithonia, GA  30058          (Dakalb County)
 
200 S. Inman Ave.
Avenel, NJ 07001         (Middlesex County)*
 
7451W.  lOOth Place
Bridgeview, IL 60455           (Cook County)
 
3400 Stonewall Drive
Lancaster, TX 75134           (Dallas County)
 
510 US Hwy 27, South
Dundee, FL 33838                (Polk County)
 
1145 Empire Central Place
Dallas, TX 75247               (Dallas County)
 
3210 Danieldale Rd
Lancaster, TX 75134           (Dallas County)
B. Lisa Motor Lines, Inc.
 
OWNED:
1801 Mony Street                            sales contract pending  2/28/11
Ft Worth, TX 76102                               (Tarrant County)
 
1821 Mony Street
Ft Worth, TX 76102                               (Tarrant County)
 
320 Union Pacific Blvd
Laredo, TX 78045                                     (Webb County)
 
C. Conwell Corporation
 
OWNED:
3110 Sherwood Ave
Lancaster, TX 75134                               (Dallas County)
 
3116 Sherwood Ave
Lancaster, TX 75134                               (Dallas County)
 



 
*This property has been leased by FFE to Gold Coast Freightways, Inc. (the
"Tenant") for a term of one year. The term of the lease expires in August 2011.
Pursuant to the terms of the lease agreement, Tenant has been granted an
option  to purchase the leased premises prior to the expiration of the term of
the lease.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.5
to
Loan and Security Agreement


 


DEPOSIT ACCOUNTS


Depository Bank
Type of Account
Owner
Account Number
       
Comerica
Lockbox
FFE Transportation
1880768385
Comerica
Master
FFE Transportation
1881024788
Comerica
Checking – Disbursement
FFE Transportation
1881331050
Comerica
Checking – FFE Payroll
FFE Transportation
1881024796
Comerica
Checking – Conwell Injury Plan
Conwell Corporation
1881331076
Comerica
Checking – Conwell LLC Payroll
Conwell LLC
1881024812
Comerica
Checking – Conwell Payroll
Conwell Corporation
1881024820
Comerica
Checking – FFE Operator’s Fund
FFE Transportation
1881331068
Comerica
Lockbox – Endara
FFE Transportation
1881224305
Comerica
Loan
FFE Transportation
000-00-0073-7
               
Bank of Montreal
Checking – CAD
Lisa Motor Lines/FFE
1228-290
Bank of Montreal
Checking – USD
Lisa Motor Lines/FFE
4633-047
Stephens Inc *
Investment
FFE Transportation
229915301





* 
This account is in the process of being closed.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
to
Loan and Security Agreement


 
BUSINESS LOCATIONS
1.
Obligors currently have the following business locations, and no others:

Chief Executive Office:   1145 Empire Central Place
             Dallas, TX 75247-4305    Dallas County


Other Locations:


A. FFE Transportation Services, Inc.
 
OWNED:
2517 Stone Mountain Rd.
Lithonia, GA  30058          (Dakalb County)
200 S. Inman Ave.
Avenel, NJ 07001         (Middlesex County)*
7451W.  lOOth Place
Bridgeview, IL 60455           (Cook County)
3400 Stonewall Drive
Lancaster, TX 75134           (Dallas County)
510 US Hwy 27, South
Dundee, FL 33838                (Polk County)
1145 Empire Central Place
Dallas, TX 75247               (Dallas County)
3210 Danieldale Rd
Lancaster, TX 75134           (Dallas County)
LEASED:
2824 Robinson Drive
Waco, TX 76706                (McLennan County)
 
1915 South 900 West
Salt Lake City, UT 84104     (Salt Lake County)
 
203 Hal Muldrow Dr
Norman, OK 73069             (Cleveland County)
 
700 Richards Run
Burlington, NJ 08016          (Burlington County)
 
3018 Loomis Rd
Stockton, CA 95205          (San Joaquin County)
 
10750 Ridgeway Industrial Drive, Suite 1
Olive Branch, MS 38654          (DeSoto County)
 
13818 NE Airport Way, Building D
Portland, OR 97230           (Multnomah County)
 
5361 Santa Ana Street
Ontario, CA 91761       (San Bernardino County)
 
5231 Monroe Street
Denver, CO 80216                  (Denver County)
 
P. O. Box 250, Rt #706
Wyalusing, PA                      (Bradford County)
B. Lisa Motor Lines, Inc.
 
OWNED:
1801 Mony Street                            sales contract pending  2/28/11
Ft Worth, TX 76102                               (Tarrant County)
 
1821 Mony Street
Ft Worth, TX 76102                               (Tarrant County)
 
320 Union Pacific Blvd
Laredo, TX 78045                                     (Webb County)
 
C. Compressors Plus, Inc.
     None other than Chief Executive Office listed above
 
D. Frozen Food Express Industries, Inc.
     None other than Chief Executive Office listed above
 
E. FFE Logistics, Inc. (f/k/a AEL Transports, Inc.)
     None other than Chief Executive Office listed above
 
F. Conwell Corporation
 
OWNED:
3110 Sherwood Ave
Lancaster, TX 75134                               (Dallas County)
 
3116 Sherwood Ave
Lancaster, TX 75134                               (Dallas County)
 
G. FX Holdings, Inc.
     None other than Chief Executive Office listed above
 
H. FFE Driver Academy, Inc.
     None other than Chief Executive Office listed above
 
I. Conwell LLC
     None other than Chief Executive Office listed above





 
 

--------------------------------------------------------------------------------

 


2.
In the five years preceding the Closing Date, Obligors have had no office or
place of business located in any county other than as set forth above, except:



 
Maricopa County, AZ

 
Los Angeles County, CA

 
San Joaquin County, CA

 
Jackson County, MO

 
Gloucester County, NJ

 
Shelby County, TN

 
Bexar County, TX



3.
Each Subsidiary currently has the following business locations, and no other
(See information provided om #1 to this Schedule)



4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of an Obligor or Subsidiary: NONE



 
Name and Address of Party
Nature of
Relationship
 
Amount of Inventory
 
Owner of Inventory
                               




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.4
to
Loan and Security Agreement




 
NAMES AND CAPITAL STRUCTURE
1.
The corporate or other entity names, jurisdictions of incorporation, and
authorized and issued Equity Interests of each Obligor and Subsidiary are as
follows:



 
Name
 
Jurisdiction
Number and Class
of Authorized Shares
Number and Class
of Issued Shares
FFE Transportation Services, Inc
Delaware
3,000
1,000 Common Stock
Lisa Motor Lines, Inc
Delaware
3,000
1,000 Common Stock
Conwell Corporation
Delaware
3,000
1,000 Common Stock
Conwell LLC
Delaware
*
*
FFE Logistics, Inc.
Delaware
3,000
1,000 Common Stock
Frozen Food Express Industries, Inc.
Texas
75,000,000
18,572,378 Common Stock
FX Holdings, Inc.
Delaware
3,000
1,000 Common Stock
Compressors Plus, Inc.
Texas
10,000
1,000 Common Stock
FFE Driver Academy, Inc.
Texas
10,000,000
10,000,000 Common Stock



* This entity is a limited liability company and has no shares but has
membership interests which are held by Conwell Corporation.


2.
The record holders of Equity Interests of each Obligor and Subsidiary are as
follows:



Name
Class of Stock
Number of Shares
Record Owner
FFE Transportation Services, Inc
Common Stock
1,000
Frozen Food Express Industries, Inc.
Lisa Motor Lines, Inc
Common Stock
1,000
Frozen Food Express Industries, Inc.
Conwell Corporation
Common Stock
1,000
Frozen Food Express Industries, Inc.
Conwell LLC
Membership Interests
No Certified Membership Interests
100% of Membership Interests Held by Conwell Corporation
FFE Logistics, Inc.
Common Stock
1,000
Frozen Food Express Industries, Inc.
Frozen Food Express Industries, Inc.
Common Stock
18,572,378
Trades on the NASDAQ Stock Market’s Global Select Market under the symbol: FFEX
FX Holdings, Inc.
Common Stock
1,000
Frozen Food Express Industries, Inc.
Compressors Plus, Inc.
Common Stock
1,000
FX Holdings, Inc.
FFE Driver Academy, Inc.
Common Stock
10,000,000
Conwell Corporation



3.
All agreements binding on holders of Equity Interests of Obligors and
Subsidiaries with respect to such interests are as follows: None



4.
In the five years preceding the Closing Date, no Obligor or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except: None




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.11
to
Loan and Security Agreement




 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES


1.
Obligors' and Subsidiaries' patents: NONE



 
Patent
 
Owner
Status in
Patent Office
Federal
Registration No.
Registration
    Date    
                             





2.
Obligors' and Subsidiaries' trademarks:



 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
ffex logo [ffelogo.jpg]
FFE Transportation Services, Inc.
LIVE
1,051,487
October 26, 1976
                   





3.
Obligors' and Subsidiaries' copyrights: NONE



 
Copyright
 
Owner
Status in
Copyright Office
Federal
Registration No.
Registration
    Date    
                             





4.
Obligors' and Subsidiaries' licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions): NONE



Licensor
Description of License
Term of License
Royalties Payable
                       








 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.14
to
Loan and Security Agreement




ENVIRONMENTAL MATTERS
 


 
NONE
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.15
to
Loan and Security Agreement




 
RESTRICTIVE AGREEMENTS


NONE


Entity
Agreement
Restrictive Provisions
                       







 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.16
to
Loan and Security Agreement




LITIGATION
1.
Proceedings and investigations pending against Obligors or Subsidiaries:

 
None







2.
Threatened proceedings or investigations of which any Obligor or Subsidiary is
aware:

 
None





3.
Pending Commercial Tort Claim of any Obligor:

 
None





 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.18
to
Loan and Security Agreement




PENSION PLAN DISCLOSURES




NONE
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.20
to
Loan and Security Agreement




LABOR CONTRACTS
Obligors and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:


Parties
Type of Agreement
Term of Agreement
     
Frozen Food Express Industries, Inc. (Company) and Stoney M. Stubbs, Jr.
(Company Consultant)
Consulting
March 1, 2011 – February 28, 2013 (24 months)
           





 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.2
to
Loan and Security Agreement




EXISTING LIENS




1.  
State tax lien filed against Lisa Motor Lines, Inc. on October 27, 2005 under
clerk’s file number D205321514, Tax Lien Records of Tarrant County, Texas in the
amount of $91.40 plus penalty and interest.

 


 
2.  
Precautionary UCC notice filings evidencing leases made by various equipment
companies that lease Vehicles to the Borrowers.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.17
to
Loan and Security Agreement




EXISTING AFFILIATE TRANSACTIONS






NONE

